Exhibit 10

OFFICE LEASE

THIS LEASE, made as of this 1st day of March, 2010, by and between MRTP, LLC, a
Delaware limited liability company (“Landlord”), and INTERSIL CORPORATION, a
Delaware corporation (“Tenant”).

INDEX

Article and Title

 

1. Basic Provisions

2. Premises; Term; Tenant’s Early Termination Option

3. Rent

4. Taxes and Operating Expenses

5. Condition of Premises; Alterations and Additions

6. Use

7. Services

8. Insurance

9. Indemnification

10. Casualty Damage

11. Condemnation

12. Repair and Maintenance

13. Inspection of Premises

14. Surrender of Premises

15. Holding Over

16. Subletting and Assignment

17. Subordination, Attornment and Mortgagee Protection

18. Estoppel Certificate

19. Defaults

20. Remedies of Landlord

21. Quiet Enjoyment

22. Accord and Satisfaction

23. Security Deposit; Letter of Credit

24. Brokerage Commission

25. Force Majeure

26. Parking

27. Hazardous Materials

28. Additional Rights Reserved by Landlord

29. Defined Terms

30. Miscellaneous Provisions

31. Renewal Option

32. Right of First Offer

 

i



--------------------------------------------------------------------------------

33. Rooftop Space

SCHEDULES AND EXHIBITS

 

Schedule 1:    Monthly Rent Schedule Exhibit A    Plans Showing Premises and
Project Exhibit A-1:    Plan or Description of the Land Exhibit B    Building’s
Rules and Regulations Exhibit C    Form of Commencement Date Confirmation Letter
Exhibit D    First Offer Space Exhibit E    Deleted Building 5 Premises

 

ii



--------------------------------------------------------------------------------

ARTICLE 1.

BASIC PROVISIONS

 

A.     Tenant’s Name:

   INTERSIL CORPORATION,    a Delaware corporation

B.     Tenant’s Address:

   Intersil Corporation    1650 RJ Conlan Boulevard, MS 62A-309    Palm Bay,
Florida 32905    Attn: Doug Balog

C.     Buildings:

   Building 3: 1001 Murphy Ranch Road, Milpitas, California    Building 4: 933
Murphy Ranch Road, Milpitas, California    Building 5: 915 Murphy Ranch Road,
Milpitas, California

D.     Premises:

   All of the rentable area of Buildings 3 and 4, and a portion of the rentable
area of Building 5, all as shown outlined on Exhibit A attached hereto.

E.     Project:

   The project presently known as Murphy Ranch Technology Park located in
Milpitas, California, consisting of Buildings 3, 4 and 5, the building located
at 1033 McCarthy Boulevard (“Building 1”), and the building located at 1011
McCarty Boulevard (“Building 2”), and any other buildings and improvements and
Common Areas from time to time located on the land shown or described on Exhibit
A-1 attached hereto (the “Land”).

F.      Rentable Square Feet in Premises:

   An aggregate of 154,219 Rentable Square Feet, as follows:    Building 3:
64,717 Rentable Square Feet    Building 4: 61,502 Rentable Square Feet   
Building 5: 28,000 Rentable Square Feet

G.     Landlord:

   MRTP, LLC,    a Delaware limited liability company

H.     Landlord’s Address:

   c/o Spear Street Capital, LLC    One Market Plaza    Steuart Tower, Suite
1010    San Francisco, CA 94105    Attn: John S. Grassi, President

 

1



--------------------------------------------------------------------------------

I.       Project Manager:

   Marta Fitzpatrick (or such other person or entity as Landlord shall elect
from time to time by notice to Tenant in accordance with Section 30.C below)

Address

   CB Richard Ellis    225 W. Santa Clara St., 10th Floor    San Jose, CA 95113
   Telephone: (408) 467-7532    Fax: (408) 437-3170

J.      Commencement Date:

   Building 3 and 4 Commencement Date: March 1, 2010.    Building 5 Commencement
Date: November 1, 2013.

K.     Expiration Date:

   The last day of the one hundred twentieth (120th) full calendar month after
the Building 3 and 4 Commencement Date.

L.     Monthly Rent:

   See Schedule 1 Attached hereto.

M.    Security Deposit:

   None.

N.     Tenant’s Share:

   Building 3 Premises: 100%.    Building 4 Premises: 100%    Building 5
Premises: 31.75%.

O.     Building Share:

   Building 3: 17.89%    Building 4: 17.00%    Building 5: 24.37%

P.      Normal Business Hours of Building:

   Monday through Friday: 8:00 a.m. to 5:00 p.m., excluding state and federal
holidays

Q.     Brokers:

   CresaPartners - West, Inc.

R.     Landlord’s Allowance:

   $2,159,066.00 ($14.00 per rentable square foot of the Premises).

The foregoing provisions shall be interpreted and applied in accordance with the
other provisions of this Lease set forth below. The items set forth in Sections
1.F., 1.L., 1.N. and 1.R. above are subject to adjustment in the event of a
re-measurement of the Building 5 Premises pursuant to Section 2.A. below.
Capitalized terms not otherwise defined shall have the meanings set forth in
Article 29 below.

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

PREMISES; TERM; TENANT’S EARLY TERMINATION OPTION

A. Premises; Term. Landlord hereby leases and demises to the Tenant and Tenant
hereby takes and leases from Landlord the Premises identified in Article 1 for a
term (“Term”) commencing on the applicable Commencement Date and ending on the
Expiration Date set forth in Article 1, unless sooner terminated as provided
herein, subject to the provisions herein contained. Subject to the terms of this
Lease, Tenant shall have the non-exclusive right to use the Common Areas. Upon
either party’s request, the Commencement Date shall be confirmed by execution of
the Commencement Date Confirmation in the form as set forth in Exhibit C. Tenant
acknowledges that it is currently in possession of all portions of the Premises
by means of a direct lease (the “Current Lease”) of certain portions of the
Premises from Landlord, and by means of subleases of certain other portions of
the Premises from the current tenant(s) thereof who are under direct lease with
Landlord (collectively, the “Current Master Leases”). Accordingly, delivery of
each portion of the Premises to Tenant shall be deemed to have occurred on the
Commencement Date applicable thereto, without any further tender of possession
to Tenant or other action on the part of Landlord. For all purposes of this
Lease, Landlord and Tenant stipulate that the rentable square footage of the
Premises and each portion thereof is as set forth in Article 1, provided however
that Landlord may cause Landlord’s architect to re-measure the rentable area of
the Building 5 Premises on or before June 1, 2010 in accordance with the
standard of measurement that Landlord currently utilizes for the Project, which
is a modified BOMA standard. If the re-measurement concludes that the Premises
contains more or less than 28,000 rentable square feet, then the parties shall
enter into an amendment of this Lease establishing such number and the resulting
Monthly Rent, Tenant’s Share, Landlord’s Allowance and other amounts hereunder
due to such remeasurement.

B. Tenant’s Early Termination Option. Tenant shall have the option (“Tenant’s
Early Termination Option”) to terminate this Lease as of the expiration of the
eighty-fourth (84th) full calendar month after the Building 3 and 4 Commencement
Date (the “Early Termination Date”). Such option, shall be exercised, if at all,
by (i) written notice to Landlord given no later than eighteen (18) full
calendar months prior to the Early Termination Date, and (ii) Tenant’s payment
to Landlord of a fee (the “Early Termination Fee”) equal to Two Million Dollars
($2,000,000.00). If the Termination Fee is if not paid contemporaneously with
Tenant’s termination notice, then Tenant’s Early Termination Option shall be
deemed to have not been validly exercised. Tenant’s Early Termination Option is
personal to the Tenant originally named in this Lease and any assignee of Tenant
that is an Affiliate (as defined in Article 16 below). Accordingly, if the
original Tenant named in this Lease shall assign this Lease to any party other
than an Affiliate prior to its exercise of Tenant’s Early Termination Option,
Tenant’s Early Termination Option shall thereupon be deemed terminated and
Tenant shall have no rights pursuant to this Section 4.B., and any purported
exercise of Tenant’s Early Termination Option after the date of such assignment
shall be deemed void and of no force or effect. Tenant’s assignment of this
Lease after its exercise of Tenant’s Early Termination Option shall not in any
way affect the validity of such exercise or the termination of this Lease as of
the Early Termination Date in accordance with such exercise. Notwithstanding the
foregoing, if a default by Tenant shall have occurred and be continuing at the
time Tenant exercises Tenant’s Early Termination Option, at Landlord’s election
such exercise shall be deemed void and

 

3



--------------------------------------------------------------------------------

of no force or effect; provided, however, that in the case of a monetary default
hereunder where Landlord shall not have previously given Tenant written notice
of such default, Landlord may not exercise its election to void Tenant’s
exercise of Tenant’s Early Termination Option unless Landlord gives written
notice of such default to Tenant and Tenant fails to cure such default within
five (5) Business Days thereafter.

ARTICLE 3.

RENT

A. Monthly Rent. Commencing as of the Rent Commencement Date, Tenant shall pay
Monthly Rent in the amount set forth in Schedule 1 attached hereto in advance on
or before the first day of each calendar month of the Term. If the Rent
Commencement Date shall occur on a day other than the first day of a calendar
month, or if the Term shall end on a day other than the last day of a calendar
month, the Monthly Rent for the partial month shall be prorated on a per diem
basis.

B. Additional Rent. All costs and expenses which Tenant assumes or agrees to pay
and any other sum payable by Tenant pursuant to this Lease (other than Monthly
Rent), including, without limitation, Tenant’s Share of Taxes and Operating
Expenses, shall be deemed Additional Rent, and all remedies applicable to the
nonpayment of Monthly Rent shall be applicable thereto.

C. Rent. Monthly Rent and Additional Rent are herein referred to collectively as
“Rent”. Landlord may apply payments received from Tenant to any obligations of
Tenant then accrued, without regard to such obligations as may be designated by
Tenant.

D. Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to the lockbox location designated by Landlord, or to such other person
or at such other place as Landlord may from time to time designate in writing,
without any prior notice or demand therefor and without deduction or set-off or
counterclaim or, except as expressly provided in this Lease, abatement. At
Tenant’s election, Tenant’s payment of Rent and other charges required to be
paid under this Lease may be made by means of wire transfer to an account
designated by Landlord for such purpose. In the event Tenant fails to pay any
Rent due under this Lease when due, Tenant shall pay to Landlord a late charge
of ten percent (10%) on the amount overdue. Any Rent not paid when due shall
also bear interest at the Default Rate from the date due until the date received
by Landlord.

ARTICLE 4.

TAXES AND OPERATING EXPENSES

A. Payment of Taxes and Operating Expenses. Commencing as of the Commencement
Date (notwithstanding that Tenant’s obligation to pay Monthly Rent does not
commence until the Rent Commencement Date), Tenant shall pay Tenant’s Share of
Operating Expenses and Taxes (collectively, “Expenses”) incurred by Landlord
during each Lease Year. To implement the foregoing, promptly following the
commencement of the Term and prior to the commencement of

 

4



--------------------------------------------------------------------------------

each subsequent Lease Year (or as soon thereafter as practicable), Landlord
shall estimate the Expenses payable by Tenant for such Lease Year pursuant to
this Section. Tenant shall pay to Landlord, on the first day of each month, in
advance, one-twelfth (1/12) of Landlord’s estimated amount. If at any time
during the course of the year Landlord determines that the Expenses payable by
Tenant will vary from the then estimated amount, by notice to Tenant Landlord
may revise the amount payable by Tenant during the balance of the Lease Year
such that the total estimated additional amount due from Tenant for such Lease
Year is paid by Tenant during the balance of the Lease Year in equal monthly
amounts. Within one hundred twenty (120) days (or as soon thereafter as
practicable) after the close of each Lease Year, Landlord shall provide Tenant
with a statement to account for any difference between the actual and the
estimated Expenses for the previous Lease Year. Landlord’s annual statement
shall be final and binding upon Tenant unless, within one hundred eighty
(180) days after delivery thereof to Tenant, Tenant shall contest any item
therein by written notice to Landlord, specifying each item contested and the
reason therefor. Notwithstanding the foregoing, the Taxes included in any such
annual statement may be modified by any subsequent adjustment or retroactive
application of Taxes affecting the calculation of Expenses. If Tenant has
overpaid the amount of Expenses owing pursuant to this Article, Landlord shall
credit the overpayment against Tenant’s next payments due under this Article. If
Tenant has underpaid the amount of Expenses owing pursuant to this Article,
Tenant shall pay the amount of the underpayment to Landlord within thirty
(30) days after Tenant’s receipt of Landlord’s statement. If the rentable area
of the Building or the Project is not fully occupied during any Lease Year,
Expenses for such Lease Year shall be adjusted to equal Landlord’s reasonable
estimate of the Expenses which would have been incurred during such Lease Year
if the total rentable area of the Building and Project were occupied. Landlord’s
delay in submitting any statement contemplated herein for any Lease Year shall
not affect the provisions of this Article, nor constitute a waiver of Landlord’s
rights as set forth herein for said Lease Year or any subsequent Lease Years
during the Lease Term or any extensions thereof.

B. Tenant Audit Right. If Tenant desires to dispute or question an amount shown
on the annual statement, Tenant shall give Landlord written notice of such
desire within one hundred eighty (180) days after Tenant’s receipt of the annual
statement. If Tenant does not give Landlord such notice within such time, Tenant
shall have waived its right to dispute or question the annual statement.
Promptly after the receipt of such written notice from Tenant, Landlord and
Tenant shall endeavor in good faith to resolve such dispute or address Tenant’s
questions, as the case may be. Regardless of whether any such dispute or
question shall exist, Tenant shall have the right to cause a nationally or
regionally recognized independent certified public accountant designated by
Tenant, or CyberLease or The Symphony Group, to audit the annual statement or
any amounts shown thereon, provided that (i) the auditor engaged by Tenant to
conduct the audit is to be paid on an hourly and not a contingent fee basis,
(ii) Tenant notifies Landlord in writing of Tenant’s intention to exercise such
audit right within one hundred eighty (180) days after Tenant’s receipt of the
annual statement, (iii) Tenant actually begins such audit within thirty
(30) days after the notice from Tenant to Landlord advising Landlord that Tenant
will require an audit (provided that such 30-day period within which the audit
must be commenced shall be extended by the length of any delay in the
commencement of the audit that is caused by Landlord) and (iv) Tenant diligently
pursues such audit to completion as quickly as reasonably possible. Landlord
agrees to make available to Tenant’s auditors, at Landlord’s office in the
Building or at such other location in the San Francisco

 

5



--------------------------------------------------------------------------------

Bay Area as Landlord shall determine, the books and records relevant to the
audit for review and copying (including accounting records on magnetic tape or
diskette), but such books and records (and tapes and diskettes) may not be
removed from Landlord’s offices. Tenant shall bear all costs of such audit,
including Landlord’s actual copying costs and personnel costs, if any incurred
in connection with such audit (provided that, prior to incurring any personnel
costs in connection with any such audit, Landlord shall advise Tenant of
Landlord’s anticipated personnel costs so that Tenant may, at Tenant’s option,
modify Tenant’s activities with regard to such audit in order to preclude the
need for Landlord to incur such personnel costs), except that, if the audit (as
conducted and certified by the auditor) shows an aggregate overstatement of
Expenses of five (5%) or more, and Landlord’s auditors concur in such findings
(or, in the absence of such concurrence, such overstatement is confirmed by a
court of competent jurisdiction or such other dispute resolution mechanism as to
which the parties mutually agree in writing), then Landlord shall bear all costs
of the audit. If the agreed or confirmed audit shows an underpayment of Expenses
by Tenant, Tenant shall pay to Landlord, within thirty (30) days after the audit
is agreed to or confirmed, the amount owed to Landlord, and, if the agreed or
confirmed audit shows an overpayment of Expenses by Tenant, Landlord shall
reimburse Tenant for such overpayment within thirty (30) days after the audit is
agreed to or confirmed.

Notwithstanding anything to the contrary set forth above, Tenant’s audit rights
under this Section 4.B. shall be conditioned upon (i) Tenant having paid the
total amounts billed by Landlord under this Article 4 within the time stipulated
herein for payment (including, without limitation, the contested amounts) and
(ii) Tenant and its auditor executing, prior to the commencement of the audit, a
confidentiality agreement in form and substance reasonably satisfactory to
Landlord in which Tenant and its auditor shall agree to keep confidential, and
not disclose to any other party, except as required by applicable law, the
results of any such audit or any action taken by Landlord in response thereto.

C. Personal Property and Other Taxes. Tenant shall pay, at least ten (10) days
before delinquency, any and all taxes, fees, charges or other governmental
impositions levied or assessed against Landlord or Tenant (a) upon Tenant’s
equipment, furniture, fixtures, and other personal property located in the
Premises, (b) by virtue of any Alterations made by Tenant to the Premises which
are above Building standard, as reasonably determined by Landlord, and (c) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord’s payment upon demand.

D. Net Lease. This shall be a Net Lease and Base Rent shall be paid to Landlord
absolutely net of all costs and expenses except as expressly herein provided.
The provisions for Tenant’s payment of Tenant’s Share of Expenses are intended
to pass on to Tenant and reimburse Landlord for Tenant’s Share of all costs and
expenses associated with the Project, except as expressly provided in this
Lease.

 

6



--------------------------------------------------------------------------------

ARTICLE 5.

CONDITION OF PREMISES ON COMMENCEMENT DATE;

ALTERATIONS AND ADDITIONS

A. Condition of Premises on Commencement Date. Tenant shall accept the Premises
on the Commencement Date in its then “as-is” condition, and Landlord shall have
no obligation to make or, except as provided in Section 5.B below, pay for any
alterations, additions or improvements to prepare the Premises for Tenant’s
occupancy pursuant to this Lease. Neither Landlord nor Landlord’s agents have
made any representations or warranties with respect to the condition of the
Buildings, the Project, the Land, the present or future suitability or fitness
of the Premises, the Buildings or the Project for the conduct of Tenant’s
particular business, or any other matter or thing affecting or related to the
Premises, the Buildings or the Project, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
this Lease. Any improvements or personal property located in the Premises are
delivered without any representation or warranty from Landlord, either express
or implied, of any kind, including, without limitation, title, merchantability,
or suitability or a particular purpose.

B. Tenant’s Work; Landlord’s Allowance. Landlord acknowledges that Tenant may
desire to perform certain initial Alterations (as defined in Section 5.C. below)
to the Premises for Tenant’s occupancy pursuant to this Lease. Such initial
Alterations are referred to herein as “Tenant’s Work”. Tenant shall complete all
of Tenant’s Work in good and workmanlike manner, by a general contactor (the
“Contractor”) and subcontractors approved by Landlord, such approval not to be
unreasonably withheld or delayed, fully paid for and free from liens, in
accordance with the plans and specifications approved by Landlord (such approval
not to be unreasonably withheld or delayed) and Tenant, and in compliance with
the provisions of Section 5.C. below.

Landlord shall contribute toward the reasonable cost of the construction and
installation of Tenant’s Work an aggregate amount not to exceed Landlord’s
Allowance set forth in the Basic Lease Provisions of Article 1; provided,
however, that (i) not more than [$5.50 per rentable square foot - assuming
March 1 execution] of Landlord’s Allowance may be applied to Tenant’s costs of
personal property, equipment, trade fixtures, furniture, cabling, signage,
design and space planning and architectural and engineering costs in connection
with the Tenant’s Work, and (ii) not more than [$2.00 per rentable square foot -
assuming March 1 execution] of Landlord’s Allowance may be applied to Tenant’s
costs of design and space planning and architectural and engineering costs in
connection with the Tenant’s Work; and provided, further, however, that no
portion of Landlord’s Allowance may be used for free rent or otherwise applied
on account of amounts owing by Tenant to Landlord hereunder. Notwithstanding
anything to the contrary in this Section 5.B., Landlord’s Allowance shall be
available for disbursement pursuant to the terms hereof only until June 30,
2011. Accordingly, if any portion of Landlord’s Allowance is not requested by
Tenant, together with Tenant’s delivery to Landlord of all lien releases and
other documents required hereunder as a condition to Landlord’s disbursement
thereof, prior to June 30, 2011, such unused portion shall be forfeited by
Tenant.

 

7



--------------------------------------------------------------------------------

Tenant may allocate Landlord’s Allowance between the portions of the Premises in
each Building as Tenant shall elect and Landlord shall reasonably approve.
Subject to approval by the direct tenant of the Building 5 Premises, Tenant may
construct Tenant’s Work in the Building 5 Premises concurrently with Tenant’s
Work in the balance of the Premises, notwithstanding that the Commencement Date
hereunder with respect to the Building 5 Premises has not yet commenced. In such
case, Tenant’s Work with respect to the Building 5 Premises shall be subject to
all provisions of this Article 5 and the balance of this Lease with the same
force and effect as if the term of this Lease had commenced with respect
thereto.

If the cost of construction of Tenant’s Work in any Building exceeds the funds
available therefor from Landlord’s Allowance applicable to such Building, then
Tenant shall pay all such excess (the “Excess Cost”). Based on the estimated
cost (the “Estimated Costs”) of the construction of the Tenant’s Work in each
Building, the prorata share of the Estimated Costs payable by Landlord and
Tenant shall be determined and an appropriate percentage share established for
each (a “Share of Costs”). Tenant and Landlord shall fund the cost of such work
as the same is performed, in accordance with their respective Share of Costs for
such work. At such time as Landlord’s Allowance with respect to Tenant’s Work in
a Building has been entirely disbursed, Tenant shall pay the remaining Excess
Cost, if any, which payments shall be made in installments as construction
progresses in the same manner as Tenant’s payments of Tenant’s Share of Costs
were paid.

Landlord shall disburse the Landlord’s Allowance directly to Tenant’s
Contractor, and/or to the applicable subcontractors, and/or to Tenant, as
Landlord shall determine, within thirty (30) days after Landlord’s receipt of
(A) invoices of Contractor furnished to Landlord by Tenant covering work
actually performed, construction in place and materials delivered to the site
(as may be applicable) describing in reasonable detail such work, construction
and/or materials, (B) conditional lien waivers executed by Contractor,
subcontractors or suppliers, as applicable, for their portion of the work
covered by the requested disbursement, and (C) unconditional lien waivers
executed by Contractor and the persons and entities performing the work or
supplying the materials covered by Landlord’s previous disbursements for the
work or materials covered by such previous disbursements (all such waivers to be
in the forms prescribed by California Civil Code Section 3262). Notwithstanding
the foregoing, in the event that Tenant shall submit paid invoices and
unconditional lien waivers for any requested disbursement, subject to Tenant’s
compliance with the other requirements hereunder, Landlord shall make the
requested disbursement directly to Tenant rather than to Tenant’s Contractor
and/or the applicable subcontractors. No payment will be made for materials or
supplies not incorporated into the construction, regardless of whether the
materials or supplies are located on the Premises. Landlord may withhold the
amount of any and all retentions provided for in original contracts or
subcontracts until expiration of the applicable lien periods or Landlord’s
receipt of unconditional lien waivers and full releases upon final payment (in
the form prescribed by California Civil Code Section 3262) from Tenant’s
Contractor and all subcontractors and suppliers involved in Tenant’s Work.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be obligated to disburse any portion of Landlord’s Allowance during any
period that Tenant is in breach of or in default under this Lease.

 

8



--------------------------------------------------------------------------------

At the time Landlord makes any disbursement of Landlord’s Allowance, Landlord
may retain from Landlord’s Allowance any amounts payable to Landlord pursuant to
Paragraph 5.C. below in connection with Tenant’s Work. At such time as
Landlord’s Allowance has been entirely disbursed, Tenant shall, within thirty
(30) days of Landlord’s written demand from time to time, pay to Landlord the
remainder, if any, of such costs theretofore due and not yet paid to Landlord.
Upon completion of Tenant’s Work in each Building, Tenant shall furnish Landlord
with invoices and other documentation reasonably required by Landlord to
evidence the total cost of Tenant’s Work in such Building.

C. Alterations. Tenant shall make no alterations, additions or improvements
(“Alterations”; which term shall include Tenant’s Work) to the Premises without
the prior written consent of the Landlord, which consent Landlord shall not
unreasonably withhold or delay. All Alterations shall be made at Tenant’s sole
cost and expense (including the expense of complying with all Laws, including
those regarding Hazardous Materials, if applicable, and the Americans With
Disabilities Act of 1990, as heretofore amended and as amended from time to time
(the “ADA”) and Title 24 requirements), in a good and workmanlike manner, by a
contractor reasonably approved by Landlord. Tenant, at Tenant’s expense (or, at
Landlord’s election, Landlord at Tenant’s expense) shall perform any work
required to be performed in areas outside the Premises by reason of the
Alterations; provided, however, that as respects Tenant’s Work only, (i) Tenant
shall not be responsible for any compliance with Laws work required in areas
outside of the Premises by reason of Tenant’s Work unless such compliance work
is required by reason of inclusion in Tenant’s Work of any items that are not
normal and customary general office improvements, and (ii) Landlord shall
contribute towards the costs thereof the amount of Landlord’s Allowance as set
forth in Section 5.B. above. Tenant shall reimburse Landlord within thirty
(30) days after Landlord’s written demand for Landlord’s reasonable out of
pocket expenses in connection with any Alterations, such as additional cleaning
expenses, additional security services, fees and charges paid to third party
architects, engineers and other consultants for review of the work and the plans
and specifications with respect thereto, and to monitor contractor compliance
with Building or Project construction requirements, and for other miscellaneous
out of pocket costs incurred by Landlord as result of the work. With respect to
any Alterations expected to cost in excess $200,000.00, Landlord, at its
election, may require Tenant to utilize a general contractor that is capable of
procuring a completion and lien indemnity bond on normal and customary terms.
Any Alterations, including, without limitation, moveable partitions that are
affixed to the Premises (but excluding moveable, free standing partitions) and
all carpeting, shall at once become part of the Building and the property of
Landlord. Except as Landlord shall otherwise agree in writing as respects any
particular Alterations, at Landlord’s sole election any or all Alterations made
for or by Tenant shall be removed by Tenant from the Premises at the expiration
or sooner termination of this Lease and the Premises shall be restored by Tenant
to their condition prior to the making of the Alterations, ordinary wear and
tear excepted. Landlord hereby waives Tenant’s removal and restoration
obligations with respect to alterations, additions and improvements made to the
Premises during the term of the Current Lease or the Current Master Leases, and
agrees that Tenant shall have no such obligations, whether pursuant to the
Current Lease, the Current Master Lease, or this Lease.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant shall have the right, without Landlord’s
consent, to make any Alteration that meets all of the following criteria (a
“Cosmetic Alteration”): (a) the Alteration is decorative in nature (such as
paint, carpet or other wall or floor finishes, movable partitions or other such
work), (b) at least ten (10) days prior to commencement of work with respect to
such Alteration, Tenant provides Landlord with plans with respect thereto or, if
the Alteration is of such a nature that formal plans will not be prepared for
the work, Tenant provides Landlord with a reasonably specific written
description of the work, (c) such Alteration does not affect the Building’s
systems, including, without limitation, HVAC, electrical, mechanical, plumbing,
fire and life safety systems, or any structural components of the Building, and
such Alteration is not visible from the exterior of the Premises, (d) the work
will not decrease the value of the Premises, does not require a building permit
or other governmental permit, uses only new materials comparable in quality to
those being replaced and is performed in a workman like manner and in accordance
with all laws, orders, rules and regulations, (e) the work does not involve
opening the ceiling of the Premises, (f) the work does not involve any Hazardous
Materials other than incidental quantities of the same in normal and customary
construction materials, such as paint, and (g) the total cost of the Alteration,
including architectural and engineering fees, if any, does not exceed One
Hundred Thousand Dollars ($100,000.00).

D. Liens. Tenant shall give Landlord at least ten (10) days prior written notice
(or such additional time as may be necessary under applicable laws) of the
commencement of Tenant’s Work or any other Alterations, to afford Landlord the
opportunity of posting and recording notices of non-responsibility. Tenant shall
not cause or permit any mechanic’s, materialman’s or similar liens or
encumbrances to be filed or exist against the Premises or the Building or
Tenant’s interest in this Lease in connection with work done by Tenant under
this Article or in connection with any other work done by Tenant. Tenant shall
remove any such lien or encumbrance by bond or otherwise within twenty (20) days
from the date of their existence. If Tenant fails to do so, Landlord may pay the
amount or take such other action as Landlord deems necessary to remove any such
lien or encumbrance, without being responsible to investigate the validity
thereof. The amounts so paid and costs incurred by Landlord shall be deemed
Additional Rent under this Lease and payable in full upon demand.

ARTICLE 6.

USE

A. Use. Subject to and to the extent permitted by applicable Laws, Tenant shall
use the Premises for general office and administrative purposes, for research
and development purposes, including computer labs, light assembly, shipping and
receiving purposes, and for such other purposes as shall be consistent with the
first class character of the Building and the Project, and for no other purpose
whatsoever, subject to and in compliance with all other provisions of this
Lease, including without limitation the Building’s Rules and Regulations
attached as Exhibit B hereto. Landlord makes no representation or warranty that
applicable Laws permit the Premises to be used for any of the foregoing
specified purposes, and any restrictions or prohibitions on any such uses of the
Premises shall not diminish Tenant’s obligation to pay Rent or perform Tenant’s
other obligations under this Lease. Tenant and its invitees shall also have the
non-exclusive right, along with other tenants of the Building and others
authorized by Landlord, to use the Common Areas subject to such rules and
regulations as Landlord in its discretion may impose from time to time. Nothing
contained herein shall be deemed to give Tenant any exclusive use rights with
respect to the Buildings or any other portion of the Project.

 

10



--------------------------------------------------------------------------------

B. Restrictions. Tenant shall not at any time use or occupy, or permit anyone to
use or occupy, the Premises or do or permit anything to be done in the Premises
which: (a) causes or is liable to cause injury to persons, to the Building or
its equipment, facilities or systems; (b) impairs or tends to impair the
character, reputation or appearance of the Building as a first class office
building or the Project as a first class office project; (c) impairs or tends to
impair the proper and economic maintenance, operation and repair of the Building
or its equipment, facilities or systems; or (d) annoys or inconveniences or
tends to annoy or inconvenience other tenants or occupants of the Building or
the Project.

C. Compliance with Laws. Tenant shall not permit the Premises to be used in
violation of or in conflict with, and at its sole cost and expense shall
promptly comply with, all Laws (including, without limitation, the ADA and Title
24 requirements) insofar as any thereof relate to or affect the condition, use
or occupancy of the Premises (including Alterations therein), and Tenant shall
perform all work to the Premises and other portions of the Project required to
effect such compliance (or, at Landlord’s election, Landlord may perform such
work to portions of the Project outside of the Premises at Tenant’s expense).
The judgment of any court of competent jurisdiction or the admission of Tenant
in any actions against Tenant, whether Landlord be a party thereto or not, that
Tenant has so violated any Law, shall be conclusive of such violation as between
Landlord or Tenant.

ARTICLE 7.

SERVICES

A. Utilities and Services. Tenant shall arrange for all telephone, water, gas,
electricity, janitorial services, life safety systems and other power, utilities
and services which it shall require in connection with its use or occupancy of
the Premises and shall pay for the same by direct payment to the provider
thereof, together with any taxes, penalties, surcharges or the like pertaining
thereto. Landlord shall have no obligation to furnish any utilities or services
to the Premises or any equipment providing for the same. Without limitation,
Tenant shall be solely responsible for providing such heating, ventilation and
air conditioning (“HVAC”) to the Premises as Tenant shall require for the
comfortable occupancy thereof. Tenant, at its sole cost and expense, shall
install and connect all meters, equipment and lines required to supply and
separately measure such utilities to the Premises the extent not already
available at or serving the Premises. Except as provided pursuant to
Section 12.B. below, Tenant shall maintain, repair and replace all such items,
operate the same, and keep the same in good working order and condition. Tenant
shall not install any equipment or fixtures, or use the same, so as to exceed
the safe and lawful capacity of any utility equipment or lines serving the same.
The installation, alteration, replacement or connection of any utility equipment
and lines, and any other equipment or systems or Alterations which Tenant shall
require in order to supply HVAC or other services, shall be subject to the
provisions of Section 5.C. above. Tenant shall ensure that all Tenant’s HVAC
equipment, is installed and operated at all times in a manner to prevent roof
leaks, damage, or noise due to vibrations or improper installation,

 

11



--------------------------------------------------------------------------------

maintenance or operation. Tenant shall obtain, at its expense all electric light
bulbs, ballasts and tubes as it shall require for the Premises. Landlord shall
not be liable for any damages directly or indirectly resulting from nor shall
the Base Rent, Operating Expenses or any other monies owed by Tenant to Landlord
under this Lease be abated or reduced by reason of (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any of the foregoing utilities and services, (b) failure to furnish or delay in
furnishing any such utilities or services for any reason whatsoever, or (c) the
limitation, curtailment, rationing or restriction on use of water, electricity,
gas or any other form of energy or any other service or utility whatsoever
serving the Premises or the Project. Landlord shall be entitled to cooperate
voluntarily and in a reasonable manner with the efforts of national, state or
local government agencies or utility suppliers in reducing energy or other
resource consumption. Tenant’s utilization of utilities and services shall be
subject to the limitations of any such voluntary, reasonable program that
Landlord shall implement for the Project.

Notwithstanding the foregoing, with respect to the portion of the Premises
located in a Building that is not entirely leased by Tenant pursuant to this
Lease, Landlord may charge Tenant for its electricity and/or water utilization
by allocating Building electricity and/or water costs to Tenant by any
reasonable method, including by the use of check meters, submeters or formulas
based on square footage, intensity and timing of electricity and/or water
utilization. Tenant shall pay Landlord the cost of its electricity and/or water
utilization, as so measured by Landlord, within thirty (30) days after being
billed therefore by Landlord from time to time.

B. Cafeteria. A cafeteria located in Building 3 is made available to Tenant and
other tenants of the Project. The cafeteria is operated by a third party
operator with whom Tenant directly contracts. Concurrently with the mutual
execution and delivery of this Lease, Tenant shall assign to Landlord its
contract with the cafeteria operator, and thereafter Landlord shall arrange for
the operation of the cafeteria through such operator or such other operator as
Landlord shall elect from time to time. The reasonable costs (including, without
limitation, rental subsidies, if any) associated with the operation of the
cafeteria, whether operated by Landlord or a third party operator, shall in any
event be included in Operating Expenses. The costs of renovating the cafeteria
shall not be included in Operating Expenses. The provisions of Article 9 shall
fully apply in connection with use of the cafeteria by Tenant or any other
Tenant Party. Without limitation of the preceding sentence, Tenant shall hold
Landlord and the other Indemnitees harmless from and indemnify the Indemnitees
against any and all Claims to the extent arising from (a) the acts or omissions
of Tenant or any other Tenant Party in, on or about the cafeteria, or (b) any
accident, injury or damage, howsoever and by whomsoever caused, to any Tenant
Party, occurring in, on or about the cafeteria. Landlord may prescribe rules and
regulations for the use of the cafeteria, including, without limitation, with
respect to reservations for meetings and other permitted functions, and Landlord
shall endeavor to accommodate Tenant’s requests to use the cafeteria for
meetings and other permitted functions. Tenant’s use of the cafeteria shall be
conditioned upon Tenant’s observance of such rules and regulations. The
cafeteria shall remain in operation during the initial term of this Lease,
provided, however, that Tenant acknowledges that the cafeteria may, from time to
time, be temporarily closed during the initial term of this Lease (or any
renewal term) including without limitation closures due to (i) remodeling,
improvement work or repair work, (ii) changes in the cafeteria operator,
(iii) cessation of operations by the cafeteria operator, (iv) compliance with
applicable law, (v) casualty or condemnation and (vi) matters beyond Landlord’s
reasonable control.

 

12



--------------------------------------------------------------------------------

C. Interruptions. Any interruption or discontinuance of utilities or the
services and appurtenances described in this Article 7 or otherwise in this
Lease shall not be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises, or any part thereof, nor render Landlord liable to
Tenant for damages by abatement of the Rent or otherwise, nor relieve Tenant
from performance of Tenant’s obligations under this Lease. Tenant hereby waives
the provisions of California Civil Code Section 1932(1) or any other applicable
existing or future Law permitting the termination of this Lease due to such
interruption or discontinuance.

Notwithstanding the foregoing, if any interruption or discontinuance of the
utilities or services described in Section 7.A above is caused primarily by the
negligence or willful misconduct of Landlord or its agents or employees, and
correcting such interruption or discontinuance is within Landlord’s reasonable
control, and such interruption or discontinuance continues for ten (10) or more
consecutive Business Days after Tenant’s written notice thereof to Landlord, and
Tenant is unable to conduct and does not conduct any business in a material
portion of the Premises as a result thereof, then Tenant shall be entitled to an
abatement of Monthly Rent and Expenses payable hereunder, which abatement shall
commence as of the first day after the expiration of such ten (10) Business Day
period and terminate upon the cessation of such interruption or discontinuance,
and which abatement shall be based on the portion of the Premises rendered
unusable for Tenant’s business by such interruption or discontinuance. The
abatement provision set forth above shall be inapplicable to any interruption or
discontinuance described in this paragraph that is caused (x) by damage from
fire or other casualty or condemnation (it being acknowledged that such
situations shall be governed by Articles 10 and 11 below, as applicable), or
(y) in whole or in part by the negligence or willful misconduct of Tenant or any
other Tenant Parties.

ARTICLE 8.

INSURANCE

A. Tenant’s Required Insurance. Tenant, at Tenant’s sole cost and expense, shall
maintain the following insurance coverages with responsible companies licensed
to do business in the state where the Building is located and reasonably
satisfactory to Landlord, (i) “special form” (previously known as “all risk”)
property insurance which shall be primary (and non-contributory) on the lease
improvements referenced in Article 5 and Tenant’s property, including, but not
limited to, its goods, equipment and inventory, in an amount adequate to cover
their full replacement cost; (ii) business interruption insurance for a period
of not less than six (6) months, (iii) commercial general liability insurance on
an as occurrence basis with limits of liability in an amount not less than Five
Million Dollars ($5,000,000) combined single limit for each occurrence and Five
Million Dollars ($5,000,000) annual aggregate, in each case for bodily injury
and property damage liability and personal injury liability, (iv) employer’s
liability coverage of at least One Million Dollars ($1,000,000) per occurrence,
(v) Worker’s Compensation Insurance as required by law, and (vi) any other form
of forms of insurance as Tenant or Landlord or any Lender of Landlord may
reasonably require from time to time in form, in amounts and for insurance risks
against which a prudent tenant

 

13



--------------------------------------------------------------------------------

would protect itself and which is customarily required by landlords of similar
buildings located in the vicinity of the Premises. The commercial general
liability policy shall include contractual liability which includes the
provisions of Article 9 herein, and contain severability of interest and cross
liability clauses.

On or before the Building 3 and 4 Commencement Date, Tenant shall furnish to
Landlord and its Building Manager, certificates and/or policies of insurance
evidencing the aforesaid insurance coverages. All such policies and certificates
(other than Worker’s Compensation Insurance) shall name as additional insureds
Landlord, Landlord’s Building Manager, Tenant, any Lender of Landlord, and such
other parties as Landlord shall reasonably require, as their respective
interests may appear. Renewal certificates must be furnished to Landlord at
least thirty (30) days prior to the expiration date of such insurance policies
showing the above coverage to be in full force and effect.

All such insurance shall be in form satisfactory to Landlord and provide that it
cannot be canceled or reduced in coverage except upon thirty (30) days prior
written notice to Landlord. Tenant shall comply with all rules and directives of
any insurance board, company or agency determining rates of hazard coverage for
the Premises, including but not limited to the installation of any equipment
and/or the correction of any condition necessary to prevent any increase in such
rates.

B. Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord
nor Tenant will have any claim against the other for any loss or damage to
property which is covered by the insurance carried by either party and for which
recovery from such insurer is made (or for which recovery would be made if the
party had carried the insurance required of it pursuant to this Lease),
notwithstanding the negligence of either party in causing the loss. Each party
hereto shall cause each property damage insurance policy obtained by it to
provide that the insurance company waives all rights of recovery by way of
subrogation against the other respective party in connection with any matter
covered by such policy. For purposes hereof, any deductible amount shall be
treated as though it were recoverable under such policies.

C. Waiver of Claims. Except for claims arising from Landlord’s willful
misconduct, Tenant waives all claims against Landlord for injury or death to
persons, damage to property or to any other interest of Tenant sustained by
Tenant or any party claiming, through Tenant resulting from: (i) any occurrence
in or upon the Premises, (ii) leaking of roofs, bursting, stoppage or leaking of
water, gas, sewer or steam pipes or equipment, including sprinklers, (iii) wind,
rain, snow, ice, flooding, freezing, fire, explosion, earthquake, excessive heat
or cold, or other casualty, (iv) the Building, Premises, or the operating and
mechanical systems or equipment of the Building, being defective, or failing,
and (v) vandalism, malicious mischief, theft or other acts or omissions of any
other parties including without limitation, other tenants, contractors and
invitees at the Building. Tenant agrees that Tenant’s property loss risks shall
be borne by its insurance, and Tenant agrees to look solely to and seek recovery
only from its insurance carriers in the event of such losses. For purposes
hereof, any deductible amount shall be treated as though it were recoverable
under such policies.

D. Landlord’s Required Insurance. Landlord shall obtain and keep in full force
and effect during the Term, at its own cost and expense (i) commercial general
liability insurance to afford protection against any and all claims for personal
injury, death or property damage occurring in or

 

14



--------------------------------------------------------------------------------

upon the common areas of the Building or any part thereof, in such amounts as
Landlord shall reasonably determine; and (ii) insurance covering the Buildings,
excluding footings and foundations, against loss or damage by fire and such
other risks and hazards as are insured under then available standard forms of
fire insurance policies (excluding, at Landlord’s option, perils such as
earthquake, terrorism, flood and other standard “special form” policy
exclusions), for the full insurable value thereof as determined by Landlord; in
each such case with deductible amounts reasonably determined by Landlord.

ARTICLE 9.

INDEMNIFICATION

Tenant shall indemnify, defend and hold harmless Landlord and its agents,
successors and assigns, including its Building Manager, from and against all
injury, loss, costs, expenses, claims or damage (including attorney’s fees and
disbursements) (collectively, “Claims”) to any person or property arising from,
related to, or in connection with any use or occupancy of the Premises by, or
any act or omission (including, without limitation, construction and repair of
the Premises arising out of Tenant’s Work or subsequent Alterations) of, Tenant,
its agents, contractors, employees, customers, and invitees (together with
Tenant, collectively, “Tenant Parties”), which indemnity extends to any and all
claims arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under the terms of this Lease. This
indemnification shall survive the expiration or termination of the Lease Term.

Landlord shall not be liable to Tenant for any damage by or from any act or
negligence of any co-tenant or other occupant of the Building, or by any owner
or occupants of adjoining or contiguous property. Landlord shall not be liable
for any injury or damage to persons or property resulting in whole or in part
from the criminal activities or willful misconduct of others. To the extent not
covered by Landlord’s all risk property insurance, Tenant agrees to pay for all
damage to the Building, as well as all damage to persons or property of other
tenants or occupants thereof, caused by the negligence, fraud or willful
misconduct of Tenant or any of its agents, contractors, employees, customers and
invitees. Nothing contained herein shall be construed to relieve Landlord from
liability for any personal injury resulting from its gross negligence, fraud or
willful misconduct.

Notwithstanding any other provision of this Lease, Landlord shall not be liable
for any consequential damages or interruption or loss of business, income or
profits, nor shall Landlord be liable for loss of or damage to artwork,
currency, jewelry, unique or valuable documents, securities or other valuables,
or for other property not in the nature of ordinary fixtures, furnishings and
equipment. Wherever in this Lease Tenant (a) releases Landlord from any claim or
liability, (b) waives or limits any right of Tenant to assert any claim against
Landlord or to seek recourse against any property of Landlord or (c) agrees to
indemnify Landlord against any matters, the relevant release, waiver, limitation
or indemnity shall run in favor of and apply to Landlord, the constituent
shareholders, partners or other owners of Landlord, and the directors, officers,
employees and agents of Landlord and each such constituent shareholder, partner
or other owner.

 

15



--------------------------------------------------------------------------------

Except to the extent caused by the negligence or willful misconduct of Tenant or
any other Tenant Parties, Landlord shall indemnify, defend and hold harmless
Tenant and its agents, successors and assigns from and against all third parties
Claims by reason of personal injury in the Common Areas, to the extent arising
by reason of the negligence or willful misconduct of Landlord or its agents or
employees. This indemnification shall survive the expiration or termination of
the Lease Term with respect to any personal injury occurring prior to such
expiration or termination.

ARTICLE 10.

CASUALTY DAMAGE

Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises or to the extent it knows of damage, to the
balance of the Building. In the event the Premises or any substantial part of
the Building is wholly or partially damaged or destroyed by fire or other
casualty which is fully covered by Landlord’s insurance and for which such
insurance proceeds are made available to Landlord by its Lender, Landlord will
proceed to restore the same to substantially the same condition existing
immediately prior to such damage or destruction unless such damage or
destruction is incapable of repair or restoration within one hundred eighty
(180) days from the date of the fire or other casualty, as determined by
Landlord, in which event Landlord may, at Landlord’s option and by written
notice given to Tenant within sixty (60) days of such damage or destruction,
declare this Lease terminated as respects the applicable Building(s) as of the
happening of such damage or destruction. If in Landlord’s reasonable opinion the
net insurance proceeds recovered by Landlord and made available by Landlord’s
Lender by reason of the damage or destruction will not be adequate to complete
the restoration of the Building, Landlord shall have the right to terminate this
Lease and all unaccrued obligations of the parties hereto by sending a notice of
such termination to Tenant. To the extent that after the fire or other casualty
that Tenant shall be deprived of the use and occupancy of the Premises or any
portion thereof as a result of any such damage, destruction or the repair
thereof, providing Tenant did not cause the fire or other casualty, the Monthly
Rent hereunder shall be proportionately reduced based upon the extent to which
the damage and repair prevents Tenant from conducting, and Tenant does not
conduct, its business at the Premises.

In the event that (i) the Premises or any of the Common Areas necessary for
Tenant to use and occupy the Premises are damaged or destroyed by fire or other
casualty, (ii) Landlord reasonably determines that such damage or destruction is
incapable of repair or restoration within one (1) year from the date of the fire
or other casualty (or ninety (90) days if the fire or other casualty occurs
during the final one hundred eighty (180) days of the term of this Lease), and
(iii) Landlord does not exercise its right to terminate this Lease pursuant to
the foregoing provisions, then Tenant shall have the right to terminate this
Lease as respects the applicable Building(s) by written notice to Landlord
within fifteen (15) days after Tenant’s receipt of Landlord’s written notice
setting forth Landlord’s estimate of the repair and restoration period. Tenant
hereby waives California Civil Code Sections 1932(2) and 1933(4), providing for
termination of hiring upon destruction of the thing hired and Sections 1941 and
1942, providing for repairs to and of premises.

 

16



--------------------------------------------------------------------------------

ARTICLE 11.

CONDEMNATION

In the event of a condemnation or taking of the entire Premises by a public or
quasi-public authority, this Lease shall terminate as of the date title vests in
the public or quasi-public authority. In the event of a taking or condemnation
of fifteen percent (15%) or more of the Building and without regard to whether
the Premises are part of such taking or condemnation, Landlord may elect to
terminate this Lease as respects the applicable Building by giving notice to
Tenant within sixty (60) days of Landlord receiving notice of such condemnation.
All compensation awarded for any condemnation or taking shall be the property of
Landlord, whether such damages shall be awarded as a compensation for diminution
in the value of the leasehold or to the fee of the Premises, and Tenant hereby
assigns to Landlord all of Tenant’s right, title and interest in and to any and
all such compensation; provided, however that in the event this Lease is
terminated as to any portion of the Premises, Tenant shall be entitled to make a
separate claim for the taking of Tenant’s personal property (including fixtures
paid for by Tenant), and for costs of moving. Notwithstanding anything herein to
the contrary, any condemnation or taking award to Tenant shall be available only
to the extent such award is payable separately to Tenant and does not diminish
the award available to Landlord or any Lender of Landlord and such award shall
be limited to the amount of Rent actually paid by Tenant to Landlord for the
period of time for which the award is given. Any additional portion of such
award shall belong to Landlord. In the event of a partial taking of the Premises
which does not result in a termination of this Lease in its entirety, the Base
Rent and Tenant’s Share hereunder shall be equitably reduced.

If only a portion of the Premises in any Building is taken, and such portion
exceeds fifty percent (50%) of the portion of the Premises located in such
Building, Tenant may terminate this Lease as to the remainder of the Premises in
such Building upon written notice to Landlord within thirty (30) days of Tenant
receiving notice of such taking; provided, however, that Tenant’s right to
terminate this Lease as to such Building is conditioned upon the remaining
portion of the Premises in such Building being of such size or configuration
that such remaining portion of the Premises in such Building is unusable for
Tenant’s business.

Notwithstanding the foregoing, if all or any portion of the Premises is taken
for a period of time of ninety (90) days or less ending prior to the end of the
Term of this Lease, this Lease shall remain in full force and effect and Tenant
shall continue to pay all rent and to perform all of its obligations under this
Lease; provided, however, that Tenant shall be entitled to all compensation,
damages, income, rent awards and interest thereon that is paid or made in
connection with such temporary taking of the Premises (or portion thereof),
except that any such compensation in excess of the rent or other amounts payable
to Landlord hereunder shall be promptly paid over to Landlord as received.
Landlord and Tenant each hereby waive the provisions of California Code of Civil
Procedure Section 1265.130 and any other applicable existing or future Law
providing for, or allowing either party to petition the courts of the state in
which the Project is located for, a termination of this Lease upon a partial
taking of the Premises and/or the Building.

 

17



--------------------------------------------------------------------------------

ARTICLE 12.

REPAIR AND MAINTENANCE

A. Tenant’s Obligations. Except as provided in Section 12.B. below, Tenant shall
keep the Premises in good working order, repair (and in compliance with all Laws
now or hereafter adopted) and condition (which condition shall be neat, clean
and sanitary, and free of pests and rodents) and shall make all necessary
repairs thereto, normal wear and tear and damage by fire or other casualty
excepted. Tenant’s obligations hereunder shall include but not be limited to
Tenant’s trade fixtures and equipment, security systems, signs, interior
decorations, floor-coverings, wall-coverings, entry and interior doors, interior
glass, light fixtures and bulbs, keys and locks, and Alterations to the Premises
whether installed by Tenant or Landlord. Tenant waives all rights to make
repairs at the expense of Landlord as provided by any Laws now or hereafter in
effect. It is specifically understood and agreed that, except as specifically
set forth in this Lease, Landlord has no obligation and has made no promises to
alter, remodel, improve, repair, decorate or paint the Premises or any part
thereof, and that no representations respecting the condition of the Premises or
the Building have been made by Landlord to Tenant. Tenant hereby waives the
provisions of California Civil Code Sections 1932(1), 1941 and 1942 and of any
similar Legal Requirement now or hereafter in effect.

B. Landlord’s Obligations. Landlord shall maintain in good condition and repair,
reasonable wear and tear excepted, the roof, foundations, floor slabs and
exterior walls of the Building, and all Building systems, including, without
limitation, elevator, plumbing, HVAC, electrical, security, life safety and
power (collectively, the “Base Building Components”), except that Base Building
Components shall exclude, and Tenant shall be obligated to maintain and repair,
at Tenant’s sole cost and expense, any special or supplemental systems
(including air-conditioning systems), and equipment used in connection
therewith, installed specifically for Tenant, as part of Tenant’s initial
Alterations to the Premises or any subsequent Alterations. The term walls as
used herein shall not include windows, glass or plate glass, doors, special
store fronts or office entries. The term roof as used herein shall not include
skylights, smoke hatches or roof vents. Landlord shall also maintain in good
condition and repair, reasonable wear and tear excepted, the Common Areas,
including, but not limited to, the landscaped areas, parking areas, driveways
and the cafeteria. Tenant shall reimburse Landlord for Landlord’s costs of
complying with its obligations under this Section 12.B. in accordance with
Article 4 above. Landlord shall have no responsibility to make any repairs to
the Premises that are otherwise required hereunder unless and until Landlord
receives written notice of the need for such repair. Landlord shall not be
liable for any failure to make repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
for such repairs or maintenance is received by Landlord from Tenant. Landlord
shall make every reasonable effort to perform all such repairs or maintenance in
such a manner (in its judgment) so as to cause minimum interference with Tenant
and the Premises but Landlord shall not be liable to Tenant for any interruption
or loss of business pertaining to such activities. Landlord shall have the right
to require that any damage caused by the willful misconduct of Tenant or any of
Tenant’s agents, contractors, employees, invitees or customers, be paid for and
performed by Tenant (without limiting Landlord’s other remedies herein).

 

18



--------------------------------------------------------------------------------

C. Signs and Obstructions. Tenant shall not obstruct or permit the obstruction
of light, halls, Common Areas, roofs, parapets, stairways or entrances to the
Building or the Premises and will not affix, paint, erect or inscribe any sign,
projection, awning, signal or advertisement of any kind to any part of the
Building or the Premises, including the inside or outside of the windows or
doors, without the written consent of Landlord. Landlord shall have the right to
withdraw such consent at any time and to require Tenant to remove any sign,
projection, awning, signal or advertisement to be affixed to the Building or the
Premises.

Tenant shall have the right to use the following signage, all of which is
currently located at the Project and utilized by Tenant: (i) monument sign at
street main entry at Building 3, (ii) stainless steel monument at entrance to
Building 3, (iii) monument at street by the Building 4 / Building 5 driveway
near the Phoenix monument sign, (iv) small monument sign outside the Building 4
north employee entrance, (v) a shipping and receiving sign located at Building 3
and one by the Building 4 / Building 5 entrance that directs to the Building 3
shipping and receiving (collectively, together with any additional signage of
Tenant approved in writing by Landlord from time to time during the term of this
Lease, “Tenant’s Existing Signage”). Notwithstanding anything contained herein
to the contrary, Landlord shall have the right to institute a new signage
program for the Project that replaces all or any portion of Tenant’s Existing
Signage provided that Landlord pays for the cost of changing out such signage,
in which event the term Tenant’s Existing Signage as used herein shall mean such
replacement signage and shall not include the signage that Landlord replaced.
Tenant’s right to use Tenant’s Existing Signage shall remain in place only so
long as (i) Tenant hereunder shall be the Tenant originally named in this Lease
or an Affiliate thereof, and (ii) no default has occurred and is continuing
under this Lease. Except for Tenant’s Existing Signage, Tenant shall have no
other right to maintain any signage at any other location in, on or about the
Premises or the Project and shall not display or erect any sign, display or
other advertising material that is visible from the exterior of the Premises,
unless such signage is approved by Landlord in Landlord’s sole and absolute
discretion.

Any changes to Tenant’s Existing Signage (and, if approved by Landlord, any new
Tenant signage) shall be subject to Landlord’s approval as to the design, size,
color, material, content, location and illumination, shall be appropriate for a
first class office building in the Project, shall be and in conformity with the
overall design and ambiance of the Project, and shall comply with all applicable
Laws. Tenant shall be responsible for obtaining any governmental permits or
approvals required for Tenant’s Existing Signage (and, if approved by Landlord,
any new Tenant signage), all at Tenant’s sole cost and expense. Tenant’s repair,
maintenance, construction and/or improvement of Tenant’s Existing Signage (and,
if approved by Landlord, any new Tenant signage) shall be at its sole cost and
expense and shall comply with all applicable Legal Requirements, the
requirements applicable to construction of Alterations pursuant to this Lease,
and such other reasonable rules, procedures and requirements as Landlord shall
impose with respect to such work, including insurance coverage in connection
therewith. Any cost or reimbursement obligations of Tenant under this
Section 12.C., including with respect to the installation, maintenance or
removal of Tenant’s Existing Signage, shall survive the expiration or earlier
termination of this Lease.

 

19



--------------------------------------------------------------------------------

Upon the expiration or earlier termination of this Lease, or the earlier
termination of Tenant’s right to have Tenant’s Existing Signage by Landlord’s
written notice to Tenant by reason of Tenant’s failure to meet the occupancy or
other requirements applicable thereto pursuant to the foregoing, Tenant shall
remove Tenant’s Existing Signage (and any other signage subsequently installed
by Tenant) at Tenant’s sole cost and expense, and repair and restore to good
condition the areas of the Building or Project on which the signage was located
or that were otherwise affected by such signage or the removal thereof, or at
Landlord’s election, Landlord may perform any such removal and/or repair and
restoration and Tenant shall pay Landlord the reasonable cost thereof within
thirty (30) days after Landlord’s demand. If any signs, projections, awnings,
signals or advertisements is installed by Tenant in violation of this
Section 12.C., or done by Tenant through any person, firm or corporation not
approved by Landlord, Landlord shall have the right to remove such signs,
projections, awnings, signals or advertisements without being liable to the
Tenant by reason thereof and to charge the cost of such removal to Tenant as
Additional Rent, payable within ten (10) days of Landlord’s demand therefor.

D. Outside Services. Tenant shall not permit, except by Landlord or a person or
company reasonably satisfactory to and approved by Landlord: (i) the
extermination of vermin in, on or about the Premises; (ii) the servicing of
heating, ventilating and air conditioning equipment; (iii) the collection of
rubbish and trash other than in compliance with local government health
requirements and in accordance with the rules and regulations established by
Landlord, which shall minimally provide that Tenant’s rubbish and trash shall be
kept in containers located so as not to be visible to members of the public and
in a sanitary and neat condition; or (iv) window cleaning, janitorial services
or similar work in the Premises. Tenant agrees not to employ any person, entity
or contractor for any Alterations or other work or services in or to the
Premises (including moving Tenant’s equipment and furnishings in, out or around
the Premises) whose presence may give rise to a labor or other disturbance in
the Building and, if necessary to prevent such a disturbance in a particular
situation, Landlord may require Tenant to employ union labor for the work.

ARTICLE 13.

INSPECTION OF PREMISES

Landlord may, at any and all reasonable times and upon at least twenty-four
(24) hours’ advance written or oral notice (provided that no advance notice need
be given if an emergency (as determined by Landlord in its good faith judgment)
necessitates an immediate entry or prior to entry to provide routine services),
enter the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective lenders,
purchasers or tenants, (d) post notices of nonresponsibility, and (e) to perform
Landlord’s repair and maintenance obligations under this Lease, including
performance of any alterations or improvements to the Premises or any other
portion of the Buildings or Project reasonably required in connection therewith.
In connection with any such alteration, improvement or repair, Landlord may
erect in the Premises or elsewhere in the Project scaffolding and other
structures reasonably required for the work to be performed. In no event shall
such entry or work entitle Tenant to an abatement of rent, constitute an
eviction of Tenant, constructive or otherwise, or impose upon Landlord any
liability whatsoever, including but not limited to liability for consequential
damages or loss of business or profits by Tenant. Landlord shall use good faith
efforts to cause all such work to be done in such a manner as to cause as little

 

20



--------------------------------------------------------------------------------

interference to Tenant as reasonably possible without incurring additional
expense. Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises, except Tenant’s vaults and safes. If an emergency
necessitates immediate access to the Premises, Landlord may use whatever force
is necessary to enter the Premises and any such entry to the Premises shall not
constitute a forcible or unlawful entry into the Premises, a detainer of the
Premises, or an eviction of Tenant from the Premises, or any portion thereof.

ARTICLE 14.

SURRENDER OF PREMISES

Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty
excepted, and prior to the expiration or sooner termination of this Lease Tenant
shall remove from the Premises any Alterations that Tenant is required by
Landlord to remove under the provisions of this Lease, and all of Tenant’s
furniture, equipment and other personal property (including, without limitation,
all voice and data and other wiring and cabling) and trade fixtures. Any
property not removed shall be deemed to have been abandoned by Tenant and may be
retained or disposed of by Landlord at Tenant’s expense free of any and all
claims of Tenant, as Landlord shall desire. All property not removed from the
Premises by Tenant may be handled or stored by Landlord at Tenant’s expense and
Landlord shall not be liable for the value, preservation or safekeeping thereof.
At Landlord’s option all or part of such property may be conclusively deemed to
have been conveyed by Tenant to Landlord as if by bill of sale without payment
by Landlord. Neither the provisions of this Article 14 nor any other provision
of this Lease shall impose upon Landlord any obligation to care for or preserve
any of Tenant’s property left upon the Premises, and Tenant hereby waives and
releases Landlord from any claim or liability in connection with the removal of
such property from the Premises and the storage thereof and specifically waives
the provisions of California Civil Code Section 1542 with respect to such
release. Tenant hereby waives to the maximum extent allowable the benefit of all
laws now or hereafter in force in this state or elsewhere exempting property
from liability for rent or for debt.

ARTICLE 15.

HOLDING OVER

Tenant shall pay Landlord one hundred fifty percent (150%) of the Monthly Rent
and Additional Rent payable under this Lease during the last full month prior to
the date of the expiration of this Lease, prorated on a per diem basis, for each
day Tenant shall retain possession of the Premises or any part thereof after
expiration or earlier termination of this Lease, together with all damages
sustained by Landlord on account thereof. The foregoing provisions shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain bound to comply with all provisions of this Lease
until Tenant vacates the Premises) and Landlord shall have the right at any time
thereafter to enter and possess the Premises and remove all property and persons
therefrom.

 

21



--------------------------------------------------------------------------------

Without limitation of the foregoing, if Tenant remains in possession of the
Premises for more than ten (10) days after the expiration or earlier termination
of this Lease, Tenant shall indemnify, defend and hold Landlord harmless from
and against all Claims incurred by or asserted against Landlord and arising
directly or indirectly from Tenant’s failure to timely surrender the Premises or
any portion thereof, including but not limited to (i) any rent payable by or any
loss, cost, or damages (excluding lost business and profits), claimed by any
prospective tenant of the Premises or any portion thereof, and (ii) Landlord’s
damages as a result of such prospective tenant rescinding or refusing to enter
into the prospective lease of the Premises or any portion thereof by reason of
such failure to timely surrender the Premises; provided, however, as a condition
to Tenant’s indemnification obligations under this paragraph, Landlord shall
give Tenant written notice of the existence of a prospective successor tenant
for the Premises or any portion thereof, or the existence of any other matter
which might give rise to a claim by Landlord under the foregoing indemnity, at
least ten (10) days prior to the date Landlord shall require Tenant’s surrender
of the Premises, and Tenant shall not be responsible to Landlord under the
foregoing indemnity if Tenant shall surrender the Premises on or prior to the
expiration of such ten (10) day period (it being agreed, however, that Landlord
need not identify the prospective tenant by name in its notice, and it being
further agreed that such notice may be given prior to the scheduled expiration
date of this Lease); and provided, further, however, that Tenant’s
indemnification obligations under this paragraph shall not apply with respect to
claims or damages in connection with a prospective tenant unless Landlord shall
have entered into a letter of intent with such prospective tenant, or exchanged
an offer and counteroffer (including in the form of lease drafts) with such
prospective tenant.

ARTICLE 16.

SUBLETTING AND ASSIGNMENT

Landlord’s and Tenant’s agreement with regard to Tenant’s right to transfer all
or part of its interest in the Premises is as expressly set forth in this
Article 16. Tenant agrees that, except upon Landlord’s prior written consent,
which consent shall not (subject to Landlord’s rights below) be unreasonably
withheld, neither this Lease nor all or any part of the leasehold interest
created hereby shall, directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, be assigned, mortgaged, pledged, encumbered or
otherwise transferred by Tenant or Tenant’s legal representatives or successors
in interest (collectively, an “assignment”) and neither the Premises nor any
part thereof shall be sublet or be used or occupied for any purpose by anyone
other than Tenant (collectively, a “sublease”). Any assignment or subletting
without Landlord’s prior written consent shall, at Landlord’s option, be void
and shall constitute a default by Tenant hereunder entitling Landlord to
terminate this Lease and to exercise all other remedies available to Landlord
under this Lease and at law.

In the event that during the term of this Lease, Tenant desires to assign this
Lease or sublease the Premises or any portion thereof, Tenant shall give notice
thereof to Landlord, which notice shall name the proposed assignee or subtenant
and include all material information with respect thereto, as well as the
proposed assignment or sublease agreement, and such other information as
Landlord shall reasonably require. Landlord shall not unreasonably withhold its
consent to any proposed assignment or subletting, but Landlord may, in its sole
and absolute discretion, exercise the right set forth in subparagraph (3) below.
Landlord shall notify Tenant within thirty (30) days of Landlord’s receipt of
Tenant’s notice as to which of the following actions Landlord elects to take:

 

(1) Landlord consents to the proposed assignment or subleasing, subject to
execution of Landlord’s reasonable consent form by Tenant and the proposed
assignee or subtenant;

 

22



--------------------------------------------------------------------------------

(2) Landlord declines to consent to such assignment or subletting, and stating
the reasonable reasons for Landlord’s decision, such as, without limitation,
insufficient or unsatisfactory documentation furnished to Landlord to establish
Tenant’s reputation, financial strength and/or proposed use of and operations
upon the Premises; or

 

(3) Landlord elects to cancel this Lease and recapture the Premises (in the case
of an assignment) or that Landlord elects to cancel this Lease as to the portion
thereof that Tenant proposes to sublease (in the case of a sublease); provided,
however, that if the portion of the Premises proposed by Tenant to be sublet
consists of space in more than one Building, Landlord may exercise (or not
exercise) its cancellation option separately as to the proposed sublet space in
each such Building. In either such event Tenant shall surrender possession of
the Premises, or the portion thereof which is the subject of Tenant’s request on
the date set forth in a notice from Landlord in accordance with the provisions
of this Lease relating to the surrender of the Premises. If this Lease shall be
canceled as to a portion of the Premises only, the Rent payable by Tenant
hereunder shall be abated proportionately according to the ratio that the area
of the portion of the Premises surrendered (as computed by Landlord) bears to
the area of the Premises immediately prior to such surrender. If Landlord shall
cancel this Lease, Landlord may relet the Premises, or the applicable portion of
the Premises, to any other party (including, without limitation, the proposed
assignee or subtenant of Tenant), without any liability to Tenant or any
liability for brokerage commissions incurred by Tenant in connection with the
proposed assignment or sublease.

By way of example and without limitation, the failure to satisfy any of the
following conditions or standards shall be deemed to constitute reasonable
grounds for Landlord to refuse to grant its consent to a proposed assignment or
subletting (“Transfer”):

 

(i) The proposed assignee or sublessee (“Transferee”) must expressly assume all
of the provisions, covenants and conditions of this Lease on the part of Tenant
to be kept and performed as they apply to the transferred space.

 

(ii) The proposed Transferee must satisfy Landlord’s then-current credit and
other standards for tenants of the Building and, in Landlord’s reasonable
opinion, have the financial strength and stability to perform all of the
obligations of the Tenant under this Lease (as they apply to the transferred
space) as and when they fall due

 

(iii) The proposed Transferee must be reasonably satisfactory to Landlord as to
character and professional standing.

 

(iv)

The proposed use of the Premises by the proposed Transferee must be, in
Landlord’s reasonable opinion: (a) lawful; (b) in compliance with Article 6 of
this Lease; (c) unlikely to cause an increase in insurance premiums for
insurance policies applicable to the Building; (d) a use not requiring any new
tenant improvements that Landlord would be

 

23



--------------------------------------------------------------------------------

  entitled to disapprove pursuant to Article 5 hereof; (e) unlikely to cause any
material increase in services to be provided to the Premises; (f) unlikely to
create any materially increased burden in the operation of the Building, or in
the operation of any of its facilities or equipment; (g) unlikely to impair the
dignity, reputation or character of the Building; and (h) in the case of any
Building not then configured for multi-tenant occupancy, not require the
Building to be reconfigured as a multi-tenant Building and not require creation
of any new Common Areas or multi-tenant corridors in the Building.

 

(v) At the time of the proposed Transfer, a default (as defined in Article 19
below) shall not have occurred and be continuing, and no event may have occurred
that with notice, the passage of time, or both, would become a default.

 

(vi) The proposed Transferee shall not be a governmental entity or hold any
exemption from the payment of ad valorem or other taxes that would prohibit
Landlord from collecting from such Transferee any amounts otherwise payable
under this Lease.

 

(vii) The proposed Transferee shall not be a then present tenant or affiliate or
subsidiary of a then present tenant in the Building unless there is no other
suitable space available in the Building.

 

(viii) Landlord shall not be negotiating with, and shall not have at any time
within the past ninety (90) days negotiated with, the proposed Transferee for
space in the Building.

 

(ix) The proposed Transferee is an entity or related to an entity with whom
Landlord or any affiliate of Landlord has had adverse dealings, or is a
competitor of Landlord or any affiliate of Landlord and does not intend to
occupy the space for its own use and conduct of business.

In the event that Landlord shall consent to any assignment or sublease, Landlord
shall be entitled to receive, as Rent hereunder, fifty percent (50%) of any
consideration (including, without limitation, payment for leasehold
improvements) paid by the assignee or subtenant for the assignment or sublease
and, in the case of a sublease, the excess of the amount of rent paid for the
sublet space by the subtenant over the amount of Monthly Rent, Taxes and
Operating Expenses payable by Tenant and attributable to the sublet space for
the corresponding month; except that Tenant may recapture, on an amortized basis
over the term of the sublease or assignment, any reasonable brokerage
commissions paid by Tenant in connection with the subletting or assignment,
reasonable marketing costs paid by Tenant in connection with the subletting or
assignment, reasonable attorneys fees in connection with the subletting or
assignment, any improvement allowance paid by Tenant to the subtenant or
assignee and any improvement costs incurred by Tenant specifically to prepare
the space for such assignment or subletting. Upon Landlord’s request, Tenant
shall assign to Landlord all amounts to be paid to Tenant by any such subtenant
or assignee and that belong to Landlord and shall direct such subtenant or
assignee to pay the same directly to Landlord. If there is more than one
sublease under this Lease, the amounts (if any) to be paid by Tenant to Landlord
pursuant to this Article 16 shall be separately calculated for each sublease and
amounts due Landlord with regard to any one sublease may not be offset against
rental and other consideration pertaining to or due under any other sublease.

For purposes of this Article 16, the following events shall be deemed an
assignment or sublease, as appropriate: (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or any subtenant
or assignee, or any entity controlling any of them, to any person or group of

 

24



--------------------------------------------------------------------------------

related persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant or any subtenant or assignee; (ii) a
transfer of Control of Tenant or any subtenant or assignee, or any entity
controlling any of them, in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the transfer of outstanding capital
stock or other listed equity interests through the “over the counter” market or
any recognized national or international securities exchange (including
transfers and issuances as part of an initial public offering of Tenant’s
stock), shall not be included in determining whether Control has been
transferred; (iii) a reduction of Tenant’s assets to the point that this Lease
is substantially Tenant’s only asset; (iv) a change or conversion in the form of
entity of Tenant, any subtenant or assignee, or any entity controlling any of
them, which has the effect of limiting the liability of any of the partners,
members or other owners of such entity; or (v) the agreement by a third party to
assume, take over, or reimburse Tenant for, any or all of Tenant’s obligations
under this Lease, in order to induce Tenant to lease space with such third
party. For purposes of this paragraph, “Control” shall mean direct or indirect
ownership of more than fifty percent (50%) of all of the voting stock of a
corporation or more than fifty percent (50%) of the legal or equitable interest
in any other business entity, or the power to direct the operations of any
entity (by equity ownership, contract or otherwise).

Whether or not Landlord shall consent to any proposed assignment or sublease,
upon demand Tenant shall pay Landlord an administrative fee of One Thousand
Dollars ($1,000.00) in connection with the Landlord’s consideration of such
proposed assignment or sublease, and reimburse Landlord for all reasonable
attorneys’ fees and expenses incurred by Landlord in connection with the
proposed assignment or sublease. If Tenant claims or asserts that Landlord has
failed to grant any approval required of it pursuant to this Article 16 or
otherwise violated or failed to perform its obligations under this Article 16,
Tenant’s sole remedy shall be an action for specific performance, declaratory
judgment or injunction and in no event shall Tenant be entitled to any money
damages in any action or by way of set off, defense or counterclaim and Tenant
hereby specifically waives the right to any money damages or other such remedies
for any such failure or violation.

In no case may Tenant assign any renewal, expansion, rights of first offer or
other options under this Lease to any sublessee(s) hereunder or assignees
hereof, all such options being deemed personal to the Tenant originally named
under this Lease. Consent by Landlord hereunder shall in no way operate as a
waiver by Landlord of, or to release or discharge Tenant from, any liability
under this Lease or be construed to relieve Tenant from obtaining Landlord’s
consent to any subsequent assignment, subletting, transfer, use or occupancy.

Notwithstanding anything to the contrary in this Article 16, Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord’s
consent, to any partnership, corporation or other entity that controls, is
controlled by, or is under common control with Tenant or Tenant’s parent
(control being defined for such purposes as ownership of at least fifty percent
(50%) of the equity interests in, and the power to direct the management of, the
relevant entity) or to any partnership, corporation or other entity resulting
from a merger or consolidation with Tenant or Tenant’s parent, or to any person
or entity that acquires substantially all the assets (including by

 

25



--------------------------------------------------------------------------------

means of a purchase of all or substantially all of Tenant’s stock, any such
purchaser being a “Stock Purchaser”) of Tenant as a going concern (collectively,
an “Affiliate”), provided that (i) Landlord receives at least ten (10) days’
prior written notice of an assignment or subletting, together with evidence
reasonably satisfactory to Landlord that the requirements of this paragraph have
been met, (ii) the Affiliate’s net worth (other than in the case of an Affiliate
that is a Stock Purchaser, in which case the following net worth test shall be
applied to Tenant rather than the Affiliate) is not less than Tenant’s net worth
immediately prior to the assignment or subletting (or series of transactions of
which the same is a part) or as of the date of this Lease, whichever is greater,
(iii) except in the case of an assignment where the assignor is dissolved as a
matter of law following the series of transactions of which the assignment is a
part and where such assignor makes sufficient reserves for contingent
liabilities (including its obligations under this Lease) as required by
applicable law, the Affiliate remains an Affiliate for the duration of the
subletting or the balance of the term in the event of an assignment, (iv) the
Affiliate assumes (in the event of an assignment) in writing all of Tenant’s
obligations under this Lease, (v) Landlord receives a fully executed copy of an
assignment or sublease agreement between Tenant and the Affiliate at least ten
(10) days prior to the effective date of such assignment or sublease or, in the
case of an assignment by merger or stock purchase, such later date (but no later
than the effective date of the assignment) on which the assignment agreement
(which may be the merger agreement or the stock purchase agreement if the
assignment is effected by means thereof) is executed by the parties thereto,
(vi) in the case of an assignment, the essential purpose of such assignment is
to transfer an active, ongoing business with substantial assets in addition to
this Lease, and in the case of an assignment or sublease the transaction is for
legitimate business purposes unrelated to this Lease and the transaction is not
a subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on assignment and subletting contained herein.

ARTICLE 17.

SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION

This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building, and all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, covenants, conditions and restrictions and
Tenant shall not act or permit the Premises to be operated in violation thereof.
If any foreclosure or power of sale proceedings are initiated by any Lender or a
deed in lieu is granted (or if any ground lease is terminated), Tenant agrees,
if any such Lender or any purchaser at such foreclosure sale shall acquire and
accept the Building subject to this Lease, to attorn and pay Rent to such party
and to execute and deliver any instruments necessary or appropriate to evidence
or effectuate such attornment. In the event of attornment, no Lender shall be:
(i) liable for any act or omission of Landlord, or subject to any offsets or
defenses which Tenant might have against Landlord (prior to such Lender becoming
Landlord under such attornment), (ii) liable for any security deposit or bound
by any prepaid Rent not actually received by such Lender, or (iii) bound by any
future modification of this Lease not consented to by such Lender. Any Lender
may elect to make this Lease prior to the lien of its Mortgage, and if the
Lender under any prior Mortgage shall require, this Lease shall be prior to any
subordinate Mortgage; such elections shall be effective upon written notice to
Tenant. Upon request of any such Lender or purchaser, including any such

 

26



--------------------------------------------------------------------------------

request made by reason of the termination of this Lease as a result of such
foreclosure or other proceedings, Tenant shall enter into a new lease with such
Lender or purchaser on the terms and conditions of this Lease applicable to the
remainder of the term hereof. Tenant agrees to give any Lender by certified
mail, return receipt requested, a copy of any notice of default served by Tenant
upon Landlord, provided that prior to such notice Tenant has been notified in
writing (by way of service on Tenant of a copy of an assignment of leases, or
otherwise) of the name and address of such Lender. Tenant further agrees that if
Landlord shall have failed to cure such default within the time permitted
Landlord for cure under this Lease, any such Lender whose address has been so
provided to Tenant shall have an additional period of thirty (30) days in which
to cure (or such additional time as may be required due to causes beyond such
Lender’s control, including time to obtain possession of the Building by power
of sale or judicial action or deed in lieu of foreclosure). The provisions of
this Article shall be self-operative; however, Tenant shall execute such
documentation as Landlord or any Lender may request from time to time in order
to confirm the matters set forth in this Article in recordable form. To the
extent not expressly prohibited by Law, Tenant waives the provisions of any Law
now or hereafter adopted which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease or Tenant’s
obligations hereunder if such foreclosure or power of sale proceedings are
initiated, prosecuted or completed.

Notwithstanding the above, upon Tenant’s written request, Landlord shall request
that its then current Lender execute a written “non-disturbance agreement” in
favor of Tenant providing that if Tenant is not in default under this Lease
beyond any applicable grace period, such party will recognize this Lease and
Tenant’s rights hereunder and will not disturb Tenant’s possession hereunder,
and if this Lease is by operation of law terminated in a foreclosure, that a new
lease will be entered into on the same terms as this Lease for the remaining
term hereof; provided that if, in order to obtain such non-disturbance agreement
Landlord is required to expend any sum, Landlord shall so notify Tenant and
Tenant may elect to pay such sum or to withdraw Tenant’s request for such
non-disturbance agreement. In no event shall Landlord be required to expend any
sums in connection therewith. The failure of any such Lender to execute and
deliver such a non-disturbance agreement upon Landlord’s request shall not
constitute a default hereunder by Landlord, it being understood that Landlord’s
sole obligation is to request in good faith the execution and delivery of such
agreement. Landlord represents and warrants to Tenant that as of the date of
this Lease there is no Mortgage or Lender in place with respect to the Buildings
or other portions of the Real Property.

ARTICLE 18.

ESTOPPEL CERTIFICATE

Tenant shall from time to time, upon written request by Landlord or Lender,
deliver to Landlord or Lender, within ten (10) days after Tenant’s receipt of
such request, a statement in writing certifying the commencement date of this
Lease, stating that this Lease is unmodified and in full force and effect (or if
there have been modifications, that this Lease is in full force and effect as
modified and the date and nature of each such modification), that to the best of
Tenant’s knowledge Landlord is not in default under this Lease (or, if Landlord
is in default, specifying the nature of such default), that to the best of
Tenant’s knowledge Tenant is not in default under this Lease (or if Tenant is in

 

27



--------------------------------------------------------------------------------

default, specifying the nature of such default), the current amounts of and the
dates to which the Monthly Rent and Additional Rent has been paid, the current
outstanding amounts of any tenant improvement allowances and setting forth such
other matters as may be reasonably requested by Landlord. Any such statement may
be conclusively relied upon by a prospective purchaser of the Premises or by a
lender obtaining a lien on the Premises as security. Tenant acknowledges and
agrees that its failure to execute such certificate may cause Landlord serious
financial damage by causing the failure of a sale or financing transaction and
giving Landlord all of its rights and remedies under Article 20 below, including
its right to damages caused by the loss of such sale or financing.

Landlord shall from time to time, but not more often than one (1) time each
calendar year, upon written request by Tenant, deliver to Tenant, within thirty
(30) days after Landlord’s receipt of such request, a statement in writing
certifying the commencement date of this Lease, stating that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and the date and nature
of each such modification), that to the best of Landlord’s knowledge Tenant is
not in default under this Lease (or, if Tenant is in default, specifying the
nature of such default), that to the best of Landlord’s knowledge Landlord is
not in default under this Lease (or if Landlord is in default, specifying the
nature of such default), the current amounts of and the dates to which the
Monthly Rent and Additional Rent has been paid, and the current outstanding
amounts of any tenant improvement allowances.

ARTICLE 19.

DEFAULTS

If Tenant: (i) fails to pay within five (5) days after due any installment or
other payment of Monthly Rent, Taxes, Operating Expenses, or other Rent, or to
keep in effect any insurance required to be maintained; or (ii) abandons the
Premises (Tenant’s mere vacating of the Premises during the term hereof shall
not constitute a default under this Lease so long as Tenant continues to pay
Monthly Rent, Taxes, Operating Expenses, and other Rent due Landlord under this
Lease, maintains the insurance coverage required of it pursuant to this Lease
and Tenant otherwise continues to perform its obligations under this Lease, and
so long as Tenant provides Landlord with written notice of an alternate address
for notices to Tenant under this Lease (other than the Premises) if such vacancy
exceeds thirty (30) consecutive days); or (iii) assigns this Lease or subleases
all or any portion of the Premises in violation of Article 16 above; or
(iv) becomes insolvent, makes an assignment for the benefit of creditors, files
a voluntary bankruptcy or an involuntary petition in bankruptcy is filed against
Tenant which petition is not dismissed within thirty (30) days of its filing, or
a trustee or receiver is appointed to take possession of all or substantially
all of Tenant’s assets located at the Premises or of Tenant’s interests in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
(v) fails to perform or observe any of the other covenants, conditions or
agreements contained herein on Tenant’s part to be kept or performed and such
failure shall continue for fifteen (15) days after notice thereof given by or on
behalf of Landlord (or if the noncompliance cannot by its nature be cured within
the fifteen (15) day period, if Tenant fails to commence to cure such
noncompliance within the fifteen (15) day period and thereafter diligently
prosecute such cure to completion, and completes such cure within an additional
sixty (60) days

 

28



--------------------------------------------------------------------------------

thereafter); except that such fifteen (15) day period shall be shortened as set
forth in Landlord’s written notice to Tenant as Landlord reasonably determines
is necessary if waiting for such fifteen (15) day period to expire would
materially jeopardize the health, safety or quiet enjoyment of the Building or
the Project by its tenants and occupants or cause further material damage or
loss to Landlord or the Building or Project or result in any violation (or
continuance of any violation) of any Law or result in any breach or default (or
continuance of any breach or default) under any Mortgage; or (vi) if the
interest of Tenant hereunder shall be offered for sale or sold under execution
or other legal process, or if Tenant makes any transfer, assignment, conveyance,
sale, pledge, disposition of all or a substantial portion of Tenant’s property;
then any such event or conduct shall constitute a “default” hereunder.

If any alleged default on the part of the Landlord hereunder occurs, Tenant
shall give written notice to Landlord in the manner herein set forth and shall
afford Landlord a reasonable opportunity to cure any such default. In addition,
Tenant shall send notice of such default by certified mail, postage prepaid, to
the holder of any Mortgage whose address Tenant has been notified of in writing,
and shall afford the holder of any such Mortgage the period specified in Article
17 above to cure any alleged default on Landlord’s behalf.

ARTICLE 20.

REMEDIES OF LANDLORD

Upon the occurrence of a default, Landlord shall have the following remedies,
which shall not be exclusive but shall be cumulative and shall be in addition to
any other remedies now or hereafter allowed by law or equity:

1. Landlord may terminate Tenant’s right to possession of the Premises at any
time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including, but not limited to, its re-entry into the Premises, its efforts to
relet the Premises, its reletting of the Premises for Tenant’s account, its
storage of Tenant’s personal property and trade fixtures, its acceptance of keys
to the Premises from Tenant, its appointment of a receiver, or its exercise of
any other rights and remedies under this Article 20 or otherwise at law, shall
constitute an acceptance of Tenant’s surrender of the Premises or constitute a
termination of this Lease or of Tenant’s right to possession of the Premises.

Upon such termination in writing of Tenant’s right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Legal Requirement providing for recovery of
damages for such breach, including but not limited to the following:

(i) The reasonable cost of recovering the Premises; plus

(ii) The reasonable cost of removing Tenant’s alterations, trade fixtures and
improvements; plus

 

29



--------------------------------------------------------------------------------

(iii) All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants prior
to the date of termination applied as provided in Section 2 below, together with
interest at the Default Rate, on such sums from the date such rent is due and
payable until the date of the award of damages; plus

(iv) The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Article 4 above, as reasonably estimated by
Landlord, from the date of termination until the date of the award of damages,
exceeds the amount of such rental loss as Tenant proves could have been
reasonably avoided, together with interest at the Default Rate on such sums from
the date such rent is due and payable until the date of the award of damages;
plus

(v) The amount by which the rent which would be payable by Tenant hereunder,
including Additional Rent under Article 4 above, as reasonably estimated by
Landlord, for the remainder of the then term, after the date of the award of
damages exceeds the amount such rental loss as Tenant proves could have been
reasonably avoided, discounted at the discount rate published by the Federal
Reserve Bank of San Francisco for member banks at the time of the award plus one
percent (1%); plus

(vi) Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable law, including without limitation any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.

2. Landlord has the remedy described in California Civil Code Section 1951.4 (a
landlord may continue the lease in effect after the tenant’s breach and
abandonment and recover rent as it becomes due, if the tenant has the right to
sublet and assign subject only to reasonable limitations), and may continue this
Lease in full force and effect and may enforce all of its rights and remedies
under this Lease, including, but not limited to, the right to recover rent as it
becomes due. After the occurrence of a default, Landlord may enter the Premises
without terminating this Lease and sublet all or any part of the Premises for
Tenant’s account to any person, for such term (which may be a period beyond the
remaining term of this Lease), at such rents and on such other terms and
conditions as Landlord deems advisable. In the event of any such subletting,
rents received by Landlord from such subletting shall be applied (i) first, to
the payment of the costs of maintaining, preserving, altering and preparing the
Premises for subletting, the other costs of subletting, including but not
limited to brokers’ commissions, attorneys’ fees and expenses of removal of
Tenant’s personal property, trade fixtures and Alterations; (ii) second, to the
payment of rent then due and payable hereunder; (iii) third, to the payment of
future rent as the same may become due and payable hereunder; (iv) fourth, the
balance, if any, shall be paid to Tenant upon (but not before) expiration of the
term of this Lease. If the rents received by Landlord from such subletting,
after application as provided above, are insufficient in any month to pay the
rent due and payable hereunder for such month, Tenant shall pay such deficiency
to Landlord monthly upon demand. Notwithstanding any such subletting for
Tenant’s account without termination, Landlord may at any time thereafter, by
written notice to Tenant, elect to terminate this Lease by virtue of a previous
default.

 

30



--------------------------------------------------------------------------------

3. During the continuance of a default, Landlord may enter the Premises without
terminating this Lease and remove all Tenant’s personal property, Alterations
and trade fixtures from the Premises and store them at Tenant’s risk and
expense. If Landlord removes such property from the Premises and stores it at
Tenant’s risk and expense, and if Tenant fails to pay the cost of such removal
and storage after written demand therefor and/or to pay any rent then due, then
after the property has been stored for a period of thirty (30) days or more
Landlord may sell such property at public or private sale, in the manner and at
such times and places as Landlord deems commercially reasonable following
reasonable notice to Tenant of the time and place of such sale. The proceeds of
any such sale shall be applied first to the payment of the expenses for removal
and storage of the property, the preparation for and the conducting of such
sale, and for attorneys’ fees and other legal expenses incurred by Landlord in
connection therewith, and the balance shall be applied as provided in Section 2
above.

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Article, and Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims, losses,
liability or expense resulting from any such act. No reentry by Landlord shall
constitute or be construed as a forcible entry by Landlord.

4. Landlord may require Tenant to remove any and all Alterations from the
Premises or, if Tenant fails to do so within ten (10) days after Landlord’s
request, Landlord may do so at Tenant’s expense.

5. Landlord may cure the default at Tenant’s expense, it being understood that
such performance shall not waive or cure the subject default. If Landlord pays
any sum or incurs any expense in curing the default, Tenant shall reimburse
Landlord upon demand for the amount of such payment or expense with interest at
the Default Rate from the date the sum is paid or the expense is incurred until
Landlord is reimbursed by Tenant. Any amount due Landlord under this subsection
shall constitute additional rent hereunder.

Tenant hereby waives, for itself and all persons claiming by and under Tenant,
all rights and privileges which it might have under any present or future Law to
redeem the Premises or to continue this Lease after being dispossessed or
ejected from the Premises.

ARTICLE 21.

QUIET ENJOYMENT

Landlord covenants and agrees with Tenant that so long as Tenant pays the Rent
and observes and performs all the terms, covenants, and conditions of this Lease
on Tenant’s part to be observed and performed, Tenant may peaceably and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease, and Tenant’s possession will not be disturbed by anyone claiming by,
through, or under Landlord.

 

31



--------------------------------------------------------------------------------

ARTICLE 22.

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of the
Rent then due and payable, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.

ARTICLE 23.

INTENTIONALLY DELETED

ARTICLE 24.

BROKERAGE COMMISSION

Tenant represents and warrants to Landlord that (except with respect to the
Broker identified in Article 1) no broker, agent, commission salesperson, or
other person has represented Tenant in the negotiations for and procurement of
this Lease and of the Premises and that no commissions, fees, or compensation of
any kind are due and payable in connection herewith to any broker, agent
commission salesperson, or other person that has represented Tenant in
connection with this Lease. Tenant agrees to indemnify Landlord and hold
Landlord harmless from any and all claims, suits, or judgments (including,
without limitation, reasonable attorneys’ fees and court costs incurred in
connection with any such claims, suits, or judgments, or in connection with the
enforcement of this indemnity) for any fees, commissions, or compensation of any
kind which arise out of or are in any way connected with any claimed agency
relationship with Tenant not referenced in Article 1. Pursuant to separate
agreement(s), Landlord shall pay the Broker identified in Article 1 any fee,
commission or other compensation payable to them by reason of Tenant entering
into this Lease.

ARTICLE 25.

FORCE MAJEURE

Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God.

 

32



--------------------------------------------------------------------------------

ARTICLE 26.

PARKING.

A. The use by Tenant, is employees and invitees, of the parking facilities of
the Project shall be on the terms and conditions set forth in Exhibit B attached
hereto and shall be subject to such other agreement between Landlord and Tenant
as may hereinafter be established, and to such other reasonable rules and
regulations as Landlord may establish. Tenant, its employees and invitees shall
use no more than 3.2 non-exclusive parking spaces per one thousand
(1,000) square feet of leased space. As part of such parking, Landlord agrees to
provide Tenant with seven (7) reserved parking stalls as respects Building 4 for
use by Tenant’s invitees, in a mutually acceptable location near the entrance to
Building 4. Tenant’s use of the parking spaces shall be confined to the Project.
If, in Landlord’s reasonable business judgment, it becomes necessary, Landlord
shall exercise due diligence to cause the creation of cross-parking easements
and such other agreements as are necessary to permit Tenant, its employees and
invitees to use parking spaces on properties and buildings which are separate
legal parcels from the Project. Tenant acknowledges that other tenants of the
Project and the tenants of the other buildings, their employees and invitees,
may be given the right to park at the Project.

B. Except as provided in Section 38.A. above, Landlord, at its sole election,
may designate the types and locations of parking spaces within the parking
facilities which Tenant shall be allowed to use. Landlord shall have the right,
at Landlord’s sole election, to change said types and locations from time to
time; provided, however, such designation shall be uniformly applied and shall
not unfairly favor any tenant in the Building.

C. If requested by Landlord, Tenant shall notify Landlord of the license plate
number, year, make and model of the automobiles entitled to use the parking
facilities and if requested by Landlord, such automobiles shall be identified by
automobile window stickers provided by Landlord, and only such designated
automobiles shall be permitted to use the parking facilities. If Landlord
institutes such an identification procedure, Landlord may provide additional
procedures for identifying permitted use of the parking facilities by customers
and invitees of Tenant.

D. The parking facilities provided for herein are provided solely for the
accommodation of Tenant and Landlord assumes no responsibility or liability of
any kind whatsoever from whatever cause with respect to the automobile parking
areas, including adjoining streets, sidewalks, driveways, property and
passageways, or the use thereof by Tenant or Tenant’s employees, customers,
agents, contractors or invitees.

ARTICLE 27.

HAZARDOUS MATERIALS

A. Definition of Hazardous Materials. The term “Hazardous Materials” for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, materials or waste

 

33



--------------------------------------------------------------------------------

or component thereof by any federal, state or local governing or regulatory body
having jurisdiction, or which would trigger any employee or community
“right-to-know” requirements adopted by any such body, or for which any such
body has adopted any requirements for the preparation or distribution of a
materials safety data sheet (“MSDS”).

B. No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials in, on, under, or about the Premises or the balance of the Project.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within the Premises of
Hazardous Materials customarily used in the business or activity expressly
permitted to be undertaken in the Premises under Article 6, provided: (a) such
Hazardous Materials shall be used and maintained only in such quantities as are
reasonably necessary for such permitted use of the Premises and the ordinary
course of Tenant’s business therein, strictly in accordance with applicable Law,
highest prevailing standards, and the manufacturers’ instructions therefor,
(b) such Hazardous Materials shall not be disposed of, released or discharged in
the Building, and shall be transported to and from the Premises in compliance
with all applicable Laws, and as Landlord shall reasonably require, (c) if any
applicable Law or the trash removal contractor requires that any such Hazardous
Materials be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant’s expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and (d) any remaining such Hazardous Materials shall be
completely, properly and lawfully removed from the Building upon expiration or
earlier termination of this Lease.

C. Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Materials on the Premises or the migration thereof from or to other
property, (ii) any demands or claims made or threatened by any party relating to
any loss or injury resulting from any Hazardous Materials on the Premises,
(iii) any release, discharge or non-routine, improper or unlawful disposal or
transportation of any Hazardous Materials on or from the Premises or in
violation of this Article, and (iv) any matters where Tenant is required by Law
to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials on the Premises. Landlord shall have the right (but not the
obligation) to join and participate, as a party, in any legal proceedings or
actions affecting the Premises initiated in connection with any environmental,
health or safety law. At such times as Landlord may reasonably request, Tenant
shall provide Landlord with a written list, certified to be true and complete,
identifying any Hazardous Materials then used, stored, or maintained upon the
Premises, the use and approximate quantity of each such materials, a copy of any
MSDS issued by the manufacturer therefor, and such other information as Landlord
may reasonably require or as may be required by Law.

D. Indemnification of Landlord. If any Hazardous Materials are released,
discharged or disposed of by Tenant or any other occupant of the Premises, or
their employees, agents, invitees or contractors, on or about the Premises, the
Building or the balance of the Project in violation of the foregoing provisions,
Tenant shall immediately, properly and in compliance with applicable Laws clean
up, remediate and remove the Hazardous Materials from the Building and any other
affected property and clean or replace any affected personal property (whether
or not owned by Landlord), at

 

34



--------------------------------------------------------------------------------

Tenant’s expense (without limiting Landlord’s other remedies therefor). Tenant
shall further be required to indemnify and hold Landlord, Landlord’s directors,
officers, employees and agents harmless from and against any and all claims,
demands, liabilities, losses, damages, penalties and judgments directly or
indirectly arising out of or attributable to a violation of the provisions of
this Article by Tenant, Tenant’s employees, agents, invitees, or contractors.
Any clean up, remediation and removal work shall be subject to Landlord’s prior
written approval (except in emergencies), and shall include, without limitation,
any testing, investigation, and the preparation and implementation of any
remedial action plan required by any governmental body having jurisdiction or
reasonably required by Landlord. If Landlord or any Lender or governmental body
arranges for any tests or studies showing that this Article has been violated,
Tenant shall pay for the costs of such tests. The provisions of this Article
shall survive the expiration or earlier termination of this Lease.

E. Landlord’s Representation and Warranty. Landlord represents and warrants to
Tenant that as of the date of this Lease, to the best of Landlord’s actual
knowledge, there are no Hazardous Materials in or upon the Premises or the
balance of the Project in violation of applicable Law. For purposes of this
Section 27.E., the phrase “to the best of Landlord’s actual knowledge” shall
mean and be limited to the actual knowledge as of the date of this Lease,
without any inquiry or investigation, of Rajiv Patel, Managing Director of Spear
Street Capital, LLC, Peter Kahn, Managing Director of Spear Street Capital, LLC,
and Kim Boswell, Vice President of Spear Street Capital, LLC.

ARTICLE 28.

ADDITIONAL RIGHTS RESERVED BY LANDLORD

In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim:

 

  (a) To name the Building and the Project and to change the name or street
address of the Building and the Project, except that if Landlord shall change
the name or street address of any Building that is identified on Tenant’s
stationary, Landlord shall reimburse Tenant for Tenant’s actual cost of
reprinting such stationery then on hand and the cost of printing and mailing
notice of the address change to Tenant’s business associates and constituents,
provided that in no event shall Landlord pay more than $2,500.00 for replacing
stationery and information packages and for such printing and mailing;

 

  (b) To install and maintain all signs on the exterior and interior of the
Building and other buildings and improvements in the Project;

 

  (c) To designate all sources furnishing sign painting or lettering for use in
the Building:

 

  (d) Deleted;

 

35



--------------------------------------------------------------------------------

  (e) To have pass keys to the Premises and all doors therein, excluding
Tenant’s vaults and safes;

 

  (f) On reasonable prior notice to Tenant, to exhibit the Premises to any
prospective purchaser, Lender, mortgagee, or assignee of any mortgage on the
Building or Land or other portions of the Project and to others having an
interest therein at any time during the Term, and to prospective tenants of the
Building or Project;

 

  (g) To take any and all measures, including entering the Premises for the
purpose of making inspections, repairs, alterations, additions and improvements
to the Premises or to the Building (including for the purpose of checking,
calibrating, adjusting and balancing controls and other parts of the Building
Systems), as may be necessary or desirable for the operation, improvement,
safety, protection or preservation of the Premises or the Building, or in order
to comply with all Laws, orders and requirements of governmental or other
authority, or as may otherwise be permitted or required by this Lease; provided,
however, that during the progress of any work on the Premises or at the
Building, Landlord will attempt not to inconvenience Tenant, but shall not be
liable for inconvenience, annoyance, disturbance, loss of business, or other
damage to Tenant by reason of performing any work or by bringing or storing
materials, supplies, tools or equipment in the Building or Premises during the
performance of any work, and the obligations of Tenant under this Lease shall
not thereby be affected in any manner whatsoever (and in no event shall the
foregoing rights of Landlord imply that Landlord has assumed or shall be
responsible for any obligations of Tenant under this Lease); and provided,
further, however, that except in the case of an emergency (as determined by
Landlord in good faith), Landlord shall give Tenant reasonable prior notice of
any entry to the Premises pursuant to this Section 28(g), and in connection with
any such entry or any entry pursuant to Section 28(f) above, Tenant shall have
the right to have a representative accompany Landlord during such entry;

 

  (h) To relocate various facilities within the Building and on the land of
which the Building is a part if Landlord shall determine such relocation to be
in the best interest of the development of the Building and Project, provided
that such relocation shall not materially restrict access to the Premises, and
provided further that Landlord shall not relocate the cafeteria from Building 3;
and

 

  (i) To install vending machines of all kinds in the Building and to receive
all of the revenue derived therefrom, provided, however, that no vending
machines shall be installed by Landlord in the Premises unless Tenant so
requests. The preceding shall not preclude Tenant’s installation of vending
machines in the Premises for the convenience of Tenant and its employees and
invitees.

 

36



--------------------------------------------------------------------------------

ARTICLE 29.

DEFINED TERMS

A. “Building” shall refer to each and every Building, either individually or
collectively as the context shall require, named in Article 1 of which the
Premises or any portion thereof is a part (including all modifications,
additions and alterations made to the Building during the term of this Lease).
“Buildings” shall refer, collectively, to each Building, Building 1 and Building
2, and any other buildings and improvements from time to time located on the
Land.

B. “Common Areas” shall mean and include all areas, facilities, equipment,
directories and signs of the Buildings and the Project (exclusive of the
Premises and areas leased to other Tenants) made available and designated by
Landlord for the common and joint use and benefit of Landlord, Tenant and other
tenants and occupants of the Buildings and the Project including, but not
limited to, plazas, public lobbies and entrances, public washrooms, public
hallways and stairwells, sidewalks, driveways, parking areas, landscaped areas
and service entrances. The parties agree that the cafeteria available to Tenant
and other tenants of the Project, which cafeteria is located in Building 3,
shall be deemed included in the Common Areas. Common Areas may further include
such areas in adjoining properties under reciprocal easement agreements,
operating agreements or other such agreements now or hereafter in effect and
which are available to Landlord, Tenant and Tenant’s employees and invitees.
Landlord reserves the right in its sole discretion and from time to time, to
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas.

C. “Default Rate” shall mean twelve percent (12%) per annum, or the highest rate
permitted by applicable law, whichever shall be less. If the application of the
Default Rate causes any provision of this Lease to be usurious or unenforceable,
the Default Rate shall automatically be reduced so as to prevent such result.

D. “Hazardous Materials” shall have the meaning set forth in Article 27.

E. “Landlord” and “Tenant” shall be applicable to one or more parties as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there be more than one, the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying or limiting the liability of Landlord, the term “Landlord” shall
include Landlord’s present and future partners, beneficiaries, trustees,
officers, directors, employees, shareholders, principals, agents, affiliates,
successors and assigns.

F. “Law” or “Laws” shall mean all federal, state, county and local governmental
and municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders and other such requirements, applicable equitable remedies and decisions
by courts in cases where such decisions are binding precedents in the state in
which the Building is located, and decisions of federal courts applying the Laws
of such state, and the requirements of any board of fire underwriters or other
similar board now or hereafter constituted, and any direction or occupancy
certificate issued pursuant to any law by any public officer or officers, as
well as the provisions of all covenants, conditions, and restrictions and other
recorded documents affecting the Premises, the Buildings, or the Project.

 

37



--------------------------------------------------------------------------------

G. “Lease” shall mean this lease executed between Tenant and Landlord, including
any extensions, amendments or modifications and any Exhibits attached hereto.

H. “Lease Year” shall mean each calendar year or portion thereof during the
Term.

I. “Lender” shall mean the holder of a Mortgage at the time in question, and
where such Mortgage is a ground lease, such term shall refer to the ground
lessee.

J. “Mortgage” shall mean all mortgages, deeds of trust, ground leases and other
such encumbrances now or hereafter placed upon the Building or any part thereof
with the written consent of Landlord, and all renewals, modifications,
consolidations, replacements or extensions thereof, and all indebtedness now or
hereafter secured thereby and all interest thereon.

K. “occupancy”: Whenever in this Lease a right, option or privilege of Tenant is
conditioned upon Tenant (or any affiliate thereof or successor thereto) being in
“occupancy” of a specified portion or percentage of the Premises, for such
purposes “occupancy” shall mean Tenant’s (or such affiliate’s or successor’s)
physical occupancy of the space for the conduct of such party’s business, and
shall not include any space that is subject to a sublease or that has been
vacated by such party, other than a vacation of the space as reasonably
necessary in connection with the performance of approved Alterations or by
reason of a fire or other casualty or a taking.

L. “Operating Expenses” shall mean all operating expenses of any kind or nature
which are necessary, ordinary or customarily incurred in connection with the
operation, maintenance or repair of the Buildings, the Common Areas (including
the parking areas) and the balance of the Project, as determined by Landlord, to
the extent allocable, as determined by Landlord, to the Building in which the
Premises or any portion thereof is located. Notwithstanding the foregoing, the
Operating Expenses of the Common Areas of the Project, other than Common Areas
inside any Building (which shall be allocated entirely to the corresponding
Building, except for Operating Expenses of the cafeteria, which shall be
allocated to all of the Buildings), shall be allocated to each Building in
accordance with its respective Building Share as set forth in the Basic Lease
Provisions of Article 1 above. The parties agree that statements in this Lease
to the effect that Landlord is to perform certain obligations hereunder, or
certain of its obligations hereunder at its own or sole cost and expense, shall
not be interpreted as excluding any cost from Operating Expenses if such cost is
an Operating Expense pursuant to the terms of this Lease.

Operating Expenses shall include, but not be limited to:

1.1 costs of supplies, including, but not limited to, the cost of relamping all
Project lighting as the same may be required from time to time;

 

38



--------------------------------------------------------------------------------

1.2 costs incurred in connection with obtaining and providing energy for the
Project, including, but not limited to, costs of propane, butane, natural gas,
steam, electricity, solar energy and fuel oils, coal or any other energy
sources;

1.3 costs of water and sanitary and storm drainage services;

1.4 costs of janitorial and security services;

1.5 costs of general maintenance and repairs, including costs under HVAC and
other mechanical maintenance contracts and maintenance, repairs and replacement
of electrical, plumbing, fire and life safety and all other Building systems and
equipment and tools used in connection with operating the Project;

1.6 costs of maintenance and replacement of landscaping;

1.7 reasonable insurance premiums, including fire and all-risk coverage and, at
Landlord’s election, earthquake, terrorism, flood and other non-standard
coverages, together with loss of rent endorsements, the part of any claim
required to be paid under the deductible portion of any insurance policies
carried by Landlord in connection with the Project, public liability insurance
and any other insurance carried by Landlord on the Project, or any component
parts thereof (all such insurance shall be in such amounts as may be required by
any holder of a Mortgage or as Landlord may reasonably determine);

1.8 labor costs (excluding costs of any executive employees of Landlord or of
Landlord’s agents above the function of general Project manager), including
wages and other payments, costs to Landlord of worker’s compensation and
disability insurance, payroll taxes, welfare fringe benefits, and all legal fees
and other costs or expenses incurred in resolving any labor dispute;

1.9 professional building management fees required for management of the Project
not to exceed three percent (3%) of the gross revenues of the Project from all
sources for the applicable period;

1.10 legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are designed to produce a reduction in Operating Expenses or to
reasonably improve the operation, maintenance or state of repair of the Building
or the Project) incurred in the ordinary course of operating the Building or the
Project or in connection with making the computations required hereunder or in
any audit of operations of the Building or the Project;

1.11 the costs of capital improvements or structural repairs or replacements
made in or to the Project or any component thereof in order to comply with
applicable Laws or for the protection of the health and safety of the occupants
of the Building or the Project (collectively, “Required Capital Improvements”)
or the costs incurred by Landlord to install a new or replacement capital item
for the purpose of reducing Operating Expenses (“Cost Savings Improvements”).
The costs of Required Capital Improvements and Cost Savings Improvements shall
be amortized over a

 

39



--------------------------------------------------------------------------------

reasonable period determined by Landlord consistent with prudent property
management practices for buildings and projects comparable to the Buildings and
the Project. In addition, the costs of Cost Savings Improvements may only be
included in Operating Expenses if, at the time such costs were incurred,
Landlord reasonably estimated that the annual saving in Operating Expenses that
would result from such expenditure would be equal to or exceed the annual
amortized amount of the cost and related interest to be included in Operating
Expenses pursuant to this Section 1.11. All costs so amortized pursuant to this
Section 1.11 shall bear interest on the amortized balance at the rate of ten
percent (10%) per annum; and

1.12 if the Project is or becomes subject to any covenants, conditions or
restrictions, reciprocal easement agreement, common area declaration or similar
agreement, then Operating Expenses shall include all fees, costs and other
expenses allocated to the Project under such agreement.

Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Operating Expenses shall exclude the following: (i) attorneys’ fees and
expenses incurred in connection with lease negotiations or disputes with
Building tenants or prospective Building tenants; (ii) the cost of decorating,
improving for tenant occupancy, painting or redecorating portions of the Project
to be demised to tenants; (iii) real estate broker’s or other leasing
commissions; (iv) the costs of utilities and services to portions of the Project
to be demised to tenants, including, without limitation, costs of telephone,
water, gas, electricity, janitorial services, and other power, utilities and
services (other than Landlord’s costs of repair and maintenance of HVAC and
other Building systems pursuant to this Lease, including, without limitation,
Section 12.B., which costs shall be included in Operating Expenses); (v) repairs
or work paid from insurance, condemnation or warranty proceeds, or other costs
for which Landlord is reimbursed by a third party or a tenant of the Building
(other than by means of an Operating Expense reimbursement provision);
(vi) costs, penalties or fines arising from Landlord’s violation of any Law,
except to the extent such costs reflect costs that would have been incurred by
Landlord absent such violation; (vii) penalties or other costs incurred due to a
violation by Landlord, as determined by written admission, stipulation, final
judgment or arbitration award, of any of the terms and conditions of this Lease
or any other lease relating to the Building except to the extent such costs
reflect costs that would have been incurred by Landlord absent such violation;
(viii) costs directly and solely attributable to any commercial concession in
the Project which is not available to Tenant free of charge or on a subsidized
basis; (ix) advertising and promotional expenditures; (x) debt service on
Mortgages, or any ground lease rent; (xi) costs to upgrade the Project so as to
cure any non-compliance that exists as of the date of this Lease with Laws as in
effect and enforced as of the date of this Lease; or (xii) bad debt reserves,
rent reserves, capital replacement or improvement reserves or reserves for
future Operating Expenses.

In making any computations contemplated hereby, Landlord shall also be permitted
to make such adjustments and modifications to the provisions of this paragraph
and Article 4 as shall be reasonable and necessary to achieve the intention of
the parties hereto.

M. “Rent” shall have the meaning specified therefor in Article 3.

 

40



--------------------------------------------------------------------------------

N. “Rent Commencement Date” shall mean the date that Tenant’s obligation to pay
Monthly Rent shall commence for the applicable portion of the Premises, as set
forth on Schedule 1 attached hereto.

O. “Tax” or “Taxes” shall mean:

1.1 all real property taxes and assessments levied against the Project by any
governmental or quasi-governmental authority. The foregoing shall include all
federal, state, county, or local governmental, special district, improvement
district, municipal or other political subdivision taxes, fees, levies,
assessments, charges or other impositions of every kind and nature, whether
general, special, ordinary or extraordinary, respecting the Project, including
without limitation, real estate taxes, general and special assessments, interest
on any special assessments paid in installments, transit taxes, water and sewer
rents, taxes based upon the receipt of rent, personal property taxes imposed
upon the fixtures, machinery, equipment, apparatus, appurtenances, furniture and
other personal property used in connection with the Project which Landlord shall
pay during any calendar year, any portion of which occurs during the Term
(without regard to any different fiscal year used by such government or
municipal authority except as provided below). Any taxes which shall be levied
on the rentals of the Project shall be determined as if the Project were
Landlord’s only property, and provided further that in no event shall the term
“taxes or assessment,” as used herein, include any net federal or state income
taxes levied or assessed on Landlord, unless such taxes are a specific
substitute for real property taxes. Such term shall, however, include gross
taxes on rentals. Expenses incurred by Landlord for tax consultants and in
contesting the amount or validity of any such taxes or assessments shall be
included in such computations. Taxes shall not include any penalties incurred by
Landlord as a result of Landlord’s failure to timely pay Taxes or file tax
returns, unless Tenant shall fail to timely pay the Taxes payable by Tenant
pursuant to this Lease.

1.2 all “assessments”, including so-called special assessments, license tax,
business license fee, business license tax, levy, charge, penalty or tax imposed
by any authority having the direct power to tax, including any city, county,
state or federal government, or any school, agricultural, lighting, water,
drainage, or other improvement or special district thereof, against the Premises
of the Project or any legal or equitable interest of Landlord therein. For the
purposes of this lease, any special assessments shall be deemed payable in such
number of installments as is permitted by law, whether or not actually so paid.
If as of the Commencement Date the Project has not been fully assessed as a
completed project, for the purpose of computing the Expenses for any adjustment
required herein or under Article 4, the Tax shall be adjusted by Landlord, as of
the date on which the adjustment is to be made, to reflect full completion of
the Project including all standard tenant finish work if the method of taxation
of real estate prevailing to the time of execution hereof shall be, or has been
altered, so as to cause the whole or any part of the taxes now, hereafter or
theretofore levied, assessed or imposed on real estate to be levied, assessed or
imposed on Landlord, wholly or partially, as a capital levy or otherwise, or on
or measured by the rents received therefrom, then such new or altered taxes
attributable to the Project shall be included within the term real estate taxes,
except that the same shall not include any enhancement of said tax attributable
to other income of Landlord. All of the preceding clauses O (1.1 and 1.2) are
collectively referred to as the “Tax” or “Taxes”.

 

41



--------------------------------------------------------------------------------

P. Where a party hereto agrees not to “unreasonably” withhold its consent or
approval, such party shall also be deemed not to unreasonably condition or delay
such consent or approval, except that where express time periods are set forth
herein for the giving (or withholding) of such consent or approval period, such
express time periods shall control.

All other capitalized terms shall have the definition set forth in the Lease.

ARTICLE 30.

MISCELLANEOUS PROVISIONS

 

A. RULES AND REGULATIONS.

Tenant shall comply with all of the rules and regulations promulgated by
Landlord from time to time for the Building and all amendments and other
modifications thereto. A copy of the current rule and regulations is attached
hereto as Exhibit B. In the event of any conflict or inconsistency between the
rules and regulations and the provisions of the balance of this Lease, the
provisions of the balance of this Lease shall control.

B. EXECUTION OF LEASE.

If more than one person or entity executes this Lease as Tenant, each such
person or entity shall be jointly and severally liable for observing and
performing each of the terms, covenants, conditions and provisions to be
observed or performed by Tenant.

C. NOTICES.

All notices under this Lease shall be in writing and will be deemed sufficiently
given for all purposes if, to Tenant, by delivery to Tenant at the Premises
during the hours the Building is open for business or by certified mail, return
receipt requested or by overnight delivery service (with one acknowledged
receipt), to Tenant at the address set forth below, and if to Landlord, by
certified mail, return receipt requested or by overnight delivery service (with
one acknowledged receipt), at the addresses set forth below.

Landlord: at address shown in Article 1, item H.

with a copy to: Building Manager at address shown in Article 1, item I.

Tenant: at address shown in Article 1, item B.

D. TRANSFERS.

The term “Landlord” appearing herein shall mean only the owner of the Building
from time to time and, upon a sale or transfer of its interest in the Building,
the then Landlord and transferring party shall have no further obligations or
liabilities for matters accruing after the date of transfer of that

 

42



--------------------------------------------------------------------------------

interest, the successor owner and transferee shall be deemed to have assumed
Landlord’s obligations thereafter arising under this Lease, and Tenant, upon
such sale or transfer, shall look solely to the successor owner and transferee
of the Building for performance of Landlord’s obligations hereunder.

E. MODIFICATION FOR LENDER.

If any Lender that intends to acquire an interest in, or holds a Mortgage
encumbering any portion of the Project should require either the execution by
Tenant of an agreement requiring Tenant to send such lender written notice of
any default by Landlord under this Lease, giving such lender the right to cure
such default until such lender has completed foreclosure, and preventing Tenant
from terminating this Lease (to the extent such termination right would
otherwise be available) unless such default remains uncured after foreclosure
has been completed, and/or any modification of the agreements, covenants,
conditions or provisions of this Lease, then Tenant agrees that it shall, within
ten (10) days after Landlord’s request, execute and deliver such agreement and
modify this Lease as required by such lender or ground lessor; provided,
however, that no such modification shall affect the length of the term or
increase the Rent payable by Tenant or otherwise materially adversely affect
Tenant’s rights or materially increase Tenant’s obligations (other than notice
requirements and other similar ministerial obligations).

F. TENANT FINANCIAL STATEMENTS.

Upon the written request of Landlord, Tenant shall submit financial statements
for its most recent financial reporting period and for the prior Lease Year.
Landlord shall make such request no more than twice during any Lease Year unless
required in connection with any sale, transfer or financing of any direct or
indirect interest in the Project or in Landlord. All such financial statements
shall be certified as true and correct by the responsible officer or partner of
Tenant and if Tenant is then in default hereunder, the financial statements
shall be certified by an independent certified public accountant.
Notwithstanding the foregoing, so long as the Tenant hereunder shall be shall be
a publicly traded entity on the “over-the-counter” market or any recognized
national or international securities exchange, the provisions of this
Section 30.F. shall not be applicable.

G. RELATIONSHIP OF THE PARTIES.

Nothing contained in this Lease shall be construed by the parties hereto, or by
any third party, as constituting the parties as principal and agent, partners or
joint venturers, nor shall anything herein render either party (other than a
guarantor) liable for the debts and obligations of any other party, it being
understood and agreed that the only relationship between Landlord and Tenant is
that of Landlord and Tenant.

H. ENTIRE AGREEMENT: MERGER.

This Lease embodies the entire agreement and understanding between the parties
respecting the Lease and the Premises and supersedes all prior negotiations,
agreements and understandings between the parties, all of which are merged
herein. No provision of this Lease may be modified, waived or discharged except
by an instrument in writing signed by the party against which enforcement of
such modification, waiver or discharge is sought.

 

43



--------------------------------------------------------------------------------

I. NO REPRESENTATION BY LANDLORD.

Neither Landlord nor any agent of Landlord has made any representations,
warranties, or promises with respect to the Premises or the Building except as
expressly set forth herein.

J. LIMITATION OF LIABILITY.

Notwithstanding any provision in this Lease to the contrary, under no
circumstances shall Landlord’s liability for failure to perform any obligations
arising out of or in connection with this Lease or for any breach of the terms
or conditions of this Lease (whether written or implied) exceed Landlord’s
equity interest in the Building, and no personal liability shall at any time be
asserted or enforceable against any other assets of Landlord or against the
constituent shareholders, partners, members, or other owners of Landlord, or the
directors, officers, employees and agents of Landlord or such constituent
shareholder, partner, member or other owner, on account of any of Landlord’s
obligations or actions under this Lease. Any judgments rendered against Landlord
shall be satisfied solely out of proceeds of sale of Landlord’s interest in the
Building. No personal judgment shall lie against Landlord upon extinguishment of
its rights in the Building and any judgments so rendered shall not give rise to
any right of execution or levy against Landlord’s assets. The provisions hereof
shall inure to Landlord’s successors and assigns including any Lender. The
foregoing provisions are not intended to relieve Landlord from the performance
of any of Landlord’s obligations under this Lease, but only to limit the
personal liability of Landlord in case of recovery of a judgment against
Landlord; nor shall the foregoing be deemed to limit Tenant’s rights to obtain
injunctive relief or specific performance or other remedy which may be accorded
Tenant by law or under this Lease.

K. MEMORANDUM OF LEASE.

Neither party, without the written consent of the other, will execute or record
this Lease or any summary or memorandum of this Lease in any public recorders
office.

L. NO WAIVERS: AMENDMENTS.

Failure of either party to insist upon strict compliance by the other party of
any condition or provision of this Lease shall not be deemed a waiver by such
party of that condition. No waiver shall be effective against either party
unless in writing and signed by the other party. Similarly, this Lease cannot be
amended except by a writing signed by Landlord and Tenant.

M. SUCCESSORS AND ASSIGNS.

The conditions, covenants and agreements contained herein shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

44



--------------------------------------------------------------------------------

N. GOVERNING LAW; SEVERABILITY.

This Lease shall be governed by the laws of the State of California. If any
provision of this Lease or the application thereof to any person or circumstance
shall be invalid or unenforceable to any extent, the remainder of this Lease and
the application of such provisions to other persons or circumstances shall not
be affected thereby and shall be enforced to the greatest extent permitted by
law.

O. EXHIBITS.

All exhibits attached to this Lease are a part hereof and are incorporated
herein by reference and all provisions of such exhibits shall constitute
agreements, promises and covenants of this Lease.

P. CAPTIONS.

The captions and headings used in this Lease are for convenience only and in no
way define or limit the scope, interpretation or content of this Lease.

Q. ATTORNEYS’ FEES; WAIVER OF JURY TRIAL.

In the event of any action or proceeding between Landlord and Tenant (including
an action or proceeding between Landlord and the trustee or debtor in possession
while Tenant is a debtor in a proceeding under any bankruptcy law) to enforce
any provision of this Lease, the losing party shall pay to the prevailing party
all costs and expenses, including, without limitation, reasonable attorneys’
fees and expenses, incurred in such action and in any appeal in connection
therewith by such prevailing party. The “prevailing party” will be determined by
the court before whom the action was brought based upon an assessment of which
party’s major arguments or positions taken in the suit or proceeding could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. Notwithstanding the
foregoing, however, Landlord shall be deemed the prevailing party in any
unlawful detainer or other action or proceeding instituted by Landlord based
upon any default or alleged default of Tenant hereunder if (i) judgment is
entered in favor of Landlord, or (ii) prior to trial or judgment Tenant pays all
or any portion of the rent claimed by Landlord, vacates the Premises, or
otherwise cures the default claimed by Landlord.

If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord’s reasonable attorneys’ fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW,

 

45



--------------------------------------------------------------------------------

LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH
TRIAL. Landlord and Tenant agree that this paragraph constitutes a written
consent to waiver of trial by jury within the meaning of California Code of
Civil Procedure Section 631(d)(2), and Tenant does hereby authorize and empower
Landlord to file this paragraph and/or this Lease, as required, with the clerk
or judge of any court of competent jurisdiction as a written consent to waiver
of jury trial.

R. COUNTERPARTS.

This Lease may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

ARTICLE 31.

RENEWAL OPTION

A. Option to Renew. Tenant shall have the option to renew this Lease (the
“Renewal Option”) for one (1) additional term(s) of five (5) years, commencing
upon the expiration of the initial Term of this Lease. The Renewal Option must
be exercised, if at all, by written notice given by Tenant to Landlord not
earlier later than eighteen (18) full calendar months prior to expiration of the
initial Term of this Lease and not later than fifteen (15) full calendar months
prior to expiration of the initial Term of this Lease. Notwithstanding the
foregoing, at Landlord’s election, the Renewal Option shall be null and void and
Tenant shall have no right to renew this Lease pursuant thereto if on the date
Tenant exercises the option or on the date immediately preceding the
commencement of the renewal period (i) the Tenant originally named in this Lease
is not in occupancy of at least seventy-five percent (75%) of the rentable
square footage of the Premises then demised hereunder or does not intend to
continue to occupy at least seventy-five percent (75%) of the rentable square
footage of the Premises then demised hereunder (but intends to assign this Lease
or sublease or vacate a portion of the Premises that would result in such
occupancy threshold not be met), or (ii) Tenant is in default of any of its
obligations under this Lease; provided, however, that in the case of a monetary
default hereunder where Landlord shall not have previously given Tenant written
notice of such default, Landlord may not exercise its election to void Tenant’s
exercise of Tenant’s renewal option unless Landlord gives written notice of such
default to Tenant and Tenant fails to cure such default within five (5) Business
Days thereafter.

B. Terms and Conditions. If Tenant exercises the Renewal Option, then all of the
terms and conditions set forth in this Lease as applicable to the Premises
during the initial term shall apply during the renewal term, except that
(i) Tenant shall take the Premises in its then “as-is” state and condition,
(ii) the Monthly Rent payable by Tenant for the Premises shall be ninety-five
percent (95%) of the then fair market rent, as defined in Section 31.C. below.
The fair market rent shall be mutually agreed upon by Landlord and Tenant in
writing within the thirty (30) calendar day period commencing six (6) months
prior to commencement of the renewal period. If Landlord and Tenant are unable
to agree upon the fair market monthly rent within said thirty (30) day period,
then the fair market rent shall be established by appraisal in accordance with
the procedures set forth in Section 31.E. below

 

46



--------------------------------------------------------------------------------

If the final determination of the fair market rent has not been made prior to
the date on which Tenant’s obligation to pay Monthly Rent during the renewal
term commences, then, from such date until the date the final determination is
made (“Interim Period”), Tenant shall pay estimated Monthly Rent for the
Premises at the rate applicable to the Premises during the month immediately
preceding such rent commencement date. Once the final determination of the fair
market rent has been made, if the Monthly Rent payable by Tenant for the
Premises pursuant to the fair market rent exceeds the Monthly Rent paid by
Tenant during the Interim Period, Tenant shall pay the excess to Landlord
concurrently with Tenant’s next installment of Monthly Rent.

C. Fair Market Rent. Fair market rent shall be as follows:

(i) “fair market rent” means the annual amount per rentable square foot that a
willing tenant would pay and a willing landlord would accept in arm’s length
negotiations, without any additional inducements, for an extension of a lease of
the applicable space on the applicable terms and conditions for the applicable
period of time. Fair market rent shall be determined considering the most recent
new direct leases (and market renewals and extensions, if applicable) in the
Project, in comparable buildings owned or managed by Landlord that are near the
Project, and in other comparable buildings in the Milpitas/North San Jose area.

(ii) In determining the rental rate of comparable space, the parties shall
include all escalations and take into consideration the following concessions:

(A) Rental abatement concessions, if any, being granted to tenants in connection
with the comparable space;

(B) Tenant improvements or allowances provided or to be provided for the
comparable space, taking into account the value of the existing improvements in
the Premises, based on the age, quality, and layout of the improvements.

(iii) If in determining the fair market rent the parties determine that the
economic terms of leases of comparable space include a tenant improvement
allowance, Landlord may, at Landlord’s sole option, elect to do the following:

(A) Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and

(B) Reduce the Base Rent component of the fair market rent to be an effective
rental rate that takes into consideration the total dollar value of that portion
of the tenant improvement allowance that Landlord has elected not to grant to
Tenant (in which case that portion of the tenant improvement allowance evidenced
in the effective rental rate shall not be granted to Tenant).

D. Minimum Rental. Notwithstanding anything in the foregoing or Section 31.E .
below to the contrary, in no event shall the Base Rent during the renewal period
be less than the Base Rent payable by Tenant (for all of the Premises leased
hereunder) under this Lease for the calendar month immediately preceding the
commencement of the renewal period (without taking into account any temporary
rental abatements then in effect).

 

47



--------------------------------------------------------------------------------

E. Appraisal Procedure. Within fifteen (15) days after the expiration of the
thirty (30)-day period set forth in Section 31.B. for the mutual agreement of
Landlord and Tenant as to the fair market rent, each party hereto, at its cost,
shall engage a real estate broker to act on its behalf in determining the fair
market rent. The brokers each shall have at least ten (10) years’ experience
with leases in Class A office buildings in the Milpitas/North San Jose area and
shall submit to Landlord and Tenant in advance for Landlord’s and Tenant’s
reasonable approval the appraisal methods to be used. If a party does not
appoint a broker within such fifteen (15)-day period but a broker is appointed
by the other respective party, the single broker appointed shall be the sole
broker and shall set the fair mark rent. If the two brokers are appointed by the
parties as stated in this paragraph, such brokers shall meet promptly and
attempt to set the fair market rent. If such brokers are unable to agree within
thirty (30) days after appointment of the second broker, the brokers shall elect
a third broker meeting the qualifications stated in this paragraph within ten
(10) days after the last date the two brokers are given to set the fair market
rent. Each of the parties hereto shall bear one-half (1/2) the cost of
appointing the third broker and of the third broker’s fee. The third broker
shall be a person who has not previously acted in any capacity for either party.

The third broker shall conduct his own investigation of the fair market rent,
and shall be instructed not to advise either party of his determination of the
fair market rent except as follows: When the third broker has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third broker to
Landlord and Tenant, on which he shall disclose his determination of the fair
market rent. Such meeting shall take place in the third broker’s office unless
otherwise agreed by the parties. After having initialed a paper on which his
determination of fair market rent is set forth, the third broker shall place his
determination of the fair market rent in a sealed envelope. Landlord’s broker
and Tenant’s broker shall each set forth their determination of fair market rent
on a paper, initial the same and place them in sealed envelopes. Each of the
three envelopes shall be marked with the name of the party whose determination
is inside the envelope.

In the presence of the third broker, the determination of the fair market rent
by Landlord’s broker and Tenant’s broker shall be opened and examined. If the
two determinations are identical, such determination shall be the fair market
rent, the envelope containing the determination of the fair market rent by the
third broker shall be destroyed and the third broker shall be instructed not to
disclose his determination. If either party’s envelope is blank, or does not set
forth a determination of fair market rent, the determination of the other party
shall prevail and be treated as the fair market rent. If the (2) two
determinations are not identical, the envelope containing the third broker’s
determination shall be opened. If the value determined by the third broker is
the average of the values proposed by Landlord’s broker and Tenant’s broker, the
third broker’s determination of fair market rent shall be the fair market rent.
If such is not the case, fair market rent shall be the rent proposed by
whichever of Landlord’s broker or Tenant’s broker is closest to the
determination of fair market rent by the third broker.

 

48



--------------------------------------------------------------------------------

ARTICLE 32.

RIGHT OF FIRST OFFER

A. First Offer Right; Available Space. Tenant shall have a continuing right of
first offer to lease the increment of space on the fifth (5th) floor of Building
5 shown on Exhibit D attached hereto (such increment, the “First Offer Space”),
if the First Offer Space, in its entirety, shall become “available for lease”
and delivery to Tenant during the period (the “First Offer Period”) commencing
on the Building 3 and 4 Commencement Date and ending on the date that is
eighteen (18) months prior to the then scheduled expiration date of the Term of
this Lease. The First Offer Space shall not be deemed “available for lease” if
the tenant under an expiring lease of such space desires to renew or extend its
lease (whether pursuant to a right or option or pursuant to new arrangements
entered into with Landlord) or if any tenant of the Building exercises an option
or right of first offer or refusal or other right to lease such space, which
option or right has been granted prior to the date of this Lease. Upon First
Offer Space becoming available for lease, Landlord shall notify Tenant in
writing of such availability prior to leasing the space to any other party,
which notice shall mention the actual or estimated availability date of the
First Offer Space and shall set forth the rentable square footage of such space,
as calculated in accordance with the standard of measurement that Landlord
currently utilizes for the Project, which is a modified BOMA standard; provided,
however, that Landlord shall have no obligation to deliver any such availability
notice prior to one (1) year prior to the estimated availability date. For a
period of ten (10) Business Days after receipt of such notice, Tenant shall have
a right to elect to lease such First Offer Space. If Tenant does not elect to
lease the First Offer Space within such period, Landlord shall have the right to
lease the First Offer Space, as a whole or in any number of increments to any
third party or parties for a term and on such other conditions as Landlord may
determine in Landlord’s sole discretion and all rights of Tenant under this
Paragraph 54 shall thereafter cease and forever terminate as respects that First
Offer Space unless and until the First Offer Space, in its entirety, shall again
become ‘available for lease” within the meaning of this Article 32.

B. Terms and Conditions. Upon Tenant’s election to lease the First Offer Space,
Landlord and Tenant shall promptly enter into an amendment of this Lease, adding
such First Offer Space to the Premises on all the terms and conditions set forth
in this Lease as to the Premises originally demised under this Lease, except
that (i) the term of the lease to Tenant of the First Offer Space shall commence
upon the date on which the First Offer Space is delivered to Tenant and shall
continue co-terminously with the remaining term hereof and any extension
thereof, (ii) the Base Rent payable by Tenant for the First Offer Space shall be
the fair market rent for such space, as provided for below, (iii) Tenant’s Share
with respect to the First Offer Space shall be calculated based on the rentable
square footage of the First Offer Space, as set forth in Landlord’s availability
notice, as a percentage of the rentable square footage of Building 5, as set
forth in Article 1 above, and (iv) Tenant shall take the First Offer Space in
its then “as is” condition. The fair market rent for the First Offer Space shall
be mutually agreed upon by Landlord and Tenant in writing within the thirty
(30) day period commencing with Tenant’s exercise of the option to lease the
First Offer Space, but no sooner than six (6) months prior to the date the First
Offer Space is to be added to this Lease. For purposes of this Article 32, the
term “fair market rent” shall have the meaning set forth in Section 31.C. above.
If Landlord and Tenant are unable to agree upon the fair market monthly

 

49



--------------------------------------------------------------------------------

rent within such thirty (30) day period, then the fair market monthly rent shall
be established by appraisal in accordance with the procedures set forth in
Article 32 above. If the fair market rent for the First Offer Space has not been
established prior to the date the First Offer Space is to be added to this
Lease, then Tenant shall pay as minimum Base Rent for the First Offer Space the
amount produced by multiplying the rentable square footage of the First Offer
Space by the average of the monthly rental rate per rentable square foot payable
by Tenant for the then Premises leased under this Lease for the calendar month
immediately preceding the date the First Offer Space is added to this Lease
(without taking into account any temporary rental abatements then in effect). If
the fair market rent, as subsequently determined, exceeds the rent paid by
Tenant for the First Offer Space during the period prior to the date the fair
market rent was determined, Tenant shall pay the deficiency to Landlord within
thirty (30) days after such determination, and if the fair market rent, as
subsequently determined, is less than the rent so paid by Tenant, Landlord shall
credit Tenant’s overpayment against Tenant’s next accruing Monthly Rent
obligations with respect to the Premises.

If Tenant shall exercise the right of first offer granted herein, Landlord does
not guarantee that the First Offer Space will be available on the stated
availability date for the lease thereof, if the then existing occupants of the
First Offer Space shall hold over, or delivery is delayed for any other reason
beyond Landlord’s reasonable control. In such event, as Tenant’s sole recourse,
rent with respect to the First Offer Space shall be abated until Landlord
lawfully delivers the same to Tenant.

C. Limitation on Tenant’s Right of First Offer. Notwithstanding the foregoing,
if on the date of exercise of the right of first offer, or the date immediately
preceding the date the Lease term for the First Offer Space is to commence,
(i) Tenant is in default under this Lease, or (ii) the Tenant originally named
herein (a) is not in occupancy of the entire Premises then leased under this
Lease or (b) does not intend to occupy the entire Premises then leased under
this Lease, together with the entire First Offer Space (but intends to assign
this Lease or sublease or vacate the Premises or the First Offer Space in whole
or part), then, at Landlord’s election, Tenant shall have no right to lease the
First Offer Space and the exercise of the right of first offer shall be null and
void; provided, however, that in the case of a monetary default hereunder where
Landlord shall not have previously given Tenant written notice of such default,
Landlord may not exercise its election to void Tenant’s exercise of Tenant’s
right of first offer unless Landlord gives written notice of such default to
Tenant and Tenant fails to cure such default within five (5) Business Days
thereafter.

D. Reconfiguration of Building 5 Premises. In the event that Tenant shall not
exercise its right of first offer to lease the First Offer Space as set forth
above, or in the event that the existing tenant of the First Offer Space shall
continue to lease the same after the expiration of Tenant’s existing sublease of
the Building 5 Premises, at Landlord’s election by at least ninety (90) days’
prior written notice to Tenant, Landlord may recapture and delete from the
Premises demised to Tenant pursuant to this Lease the portion of the Building 5
Premises shown on Exhibit E attached hereto (the “Deleted Building 5 Premises”).
If Landlord exercises any option to sublet or to terminate, any costs of
separately demising from the Building 5 Premises from the Deleted Building 5
Premises shall be borne by Landlord. Prior to the recapture date set forth in
Landlord’s notice, Tenant shall vacate the Deleted Building 5 Premises, remove
its furniture, fixtures and equipment therefrom, and otherwise surrender the
same to Landlord in the condition required under this Lease (as if the recapture
date were the termination date originally set forth under this Lease as respects
the Deleted Building 5 Premises).

 

50



--------------------------------------------------------------------------------

ARTICLE 33.

ROOFTOP SPACE

Landlord recognizes that Tenant may, during the term of this Lease, desire to
install, at Tenant’s sole cost and expense, antennae and/or communication dishes
on the roof of the Building. Upon Tenant’s request, Landlord will endeavor in
good faith to provide suitable space to Tenant for such purpose, provided that
such space is available to Landlord, and that such use is permitted by all
applicable Laws, and provided further that Landlord and Tenant agree, after good
faith negotiations, as to the terms, covenants and conditions applicable to
Tenant’s lease of any such space, including, without limitation, the costs
payable by Tenant in connection with its installation and maintenance of its
equipment on such space, except that there shall not be any monthly rent or
other monthly fee payable by Tenant for such space. In the event any such space
is leased by Tenant, the terms, covenants and conditions applicable thereto
shall be set forth in an amendment to this Lease approved and executed by
Landlord and Tenant.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease as of the date set forth on the top of the cover page
hereof.

 

Landlord:     Tenant: MRTP, LLC,   INTERSIL CORPORATION, a Delaware limited
liability company   a Delaware corporation By:         By:       Name:          
Name:       Title           Title    

 

51



--------------------------------------------------------------------------------

Certificate of Tenant

(If A Corporation or Partnership)

I,                                          
                                         
                                                               , Secretary of
Intersil Corporation, a Delaware Corporation, Tenant, hereby certify that the
officers executing the foregoing Lease on behalf of Tenant is/are duly
authorized to act on behalf of and bind the Tenant.

(Corporate Seal)            Secretary

 

Date:             , 2010

 

52



--------------------------------------------------------------------------------

SCHEDULE 1

MONTHLY RENT SCHEDULE

Building 3 and 4 Premises:

 

Period

   Monthly Rent

Rent Year One

   $ 148,938.42

Rent Year Two

   $ 153,406.57

Rent Year Three

   $ 158,008.77

Rent Year Four

   $ 162,749.03

Rent Year Five

   $ 167,631.50

Rent Year Six

   $ 172,660.45

Rent Year Seven

   $ 177,840.26

Rent Year Eight

   $ 183,175.47

Rent Year Nine

   $ 188,670.73

Rent Year Ten

   $ 194,330.86

“Rent Year One” shall be the period commencing on the Building 3 and 4 Rent
Commencement Date and ending on the last day of the sixth (6th) full calendar
month thereafter, and each succeeding “Rent Year” shall be the twelve (12) full
calendar month period after the prior Rent Year, except that the final Rent Year
shall in any event end on the Expiration Date. The “Building 3 and 4 Rent
Commencement Date” shall mean the date that is one hundred eighty (180) days
after the Building 3 and 4 Commencement Date.

Building 5 Premises:

 

Period

   Monthly Rent

November 1, 2013 - balance of Rent Year Four:

   $ 36,103.70

Rent Year Five:

   $ 37,186.81

Rent Year Six

   $ 38,302.42

Rent Year Seven

   $ 39,451.49

Rent Year Eight

   $ 40,635.03

Rent Year Nine

   $ 41,854.08

Rent Year Ten

   $ 43,109.71

 

1



--------------------------------------------------------------------------------

EXHIBIT A

Plans Showing Premises and Project

 

1



--------------------------------------------------------------------------------

EXHIBIT A-1

Plan or Description of the Land

 

1



--------------------------------------------------------------------------------

EXHIBIT B

Building’s Rules and Regulations

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Building shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant. Tenant shall lend its full cooperation to keep such
areas free from all obstruction and in a clean and good condition and shall move
all supplies, furniture and equipment as soon as received. Landlord retains the
right to control all public and other areas not specifically designated as the
Premises, provided nothing herein shall be construed to prevent access to the
Premises or the common areas of the Project by Tenant or Tenant’s invitees.

2. No awnings or other projection shall be attached to the outside walls or
windows of the Building without the prior consent of Landlord. No curtains,
blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior consent of Landlord. Such awnings, projections,
curtains, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in a manner, approved by Landlord.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
premises demised to any tenant or occupant of the Building without the prior
consent of Landlord. Interior signs on doors and directory tables, if any, shall
be of a size, color and style approved by Landlord.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed, nor shall any bottles, parcels, or other
articles be placed on any window sills.

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors,
vestibules or other public parts of the Building.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. No tenant shall
bring or keep, or permit to be brought or kept, any inflammable, combustible,
explosive or hazardous fluid, materials, chemical or substance in or about the
premises demised to such tenant.

7. No tenant or occupant shall mark, paint, drill into, or in any way deface any
part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Landlord, and as Landlord may direct. No tenant or occupant shall
install any resilient tile or similar floor covering in the premises demised to
such tenant or occupant except in a manner approved by Landlord.

 

1



--------------------------------------------------------------------------------

8. No bicycles, vehicles or animals (other than licensed guide dogs) of any kind
shall be brought into or kept in or about the premises demised to any tenant. No
cooking shall be done or permitted in the Building by any tenant without the
approval of the Landlord. Notwithstanding the foregoing, however, Tenant may
maintain and use microwave ovens and equipment for brewing coffee, tea, hot
chocolate and similar beverages, provided that Tenant shall (i) prevent the
emission of any food or cooking odor from leaving the Premises, (ii) be solely
responsible for cleaning the areas where such equipment is located and removing
food related waste from the Premises and the Building, or shall pay Landlord’s
standard rate for such service as an addition to cleaning services ordinarily
provided, (iii) maintain and use such areas solely for Tenant’s employees and
business invitees, not as public facilities, and (iv) keep the Premises free of
vermin and other pest infestation and shall exterminate, as needed, in a manner
and through contractors reasonably approved by Landlord, preventing any emission
of odors, due to extermination, from leaving the Premises. No tenant shall cause
or permit any unusual or objectionable odors to emanate from the premises
demised to such tenant.

9. No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods, or property of any kind at
auction, without the prior consent of Landlord.

10. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of any musical
instrument, radio, television set or other audio device, unmusical noise,
whistling, singing, or in any other way. Nothing shall be thrown out of any
doors or window.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant. Tenant shall bear the cost of any lock
changes or repairs required by Tenant and Tenant shall promptly deliver any new
keys to Landlord.

12. All removals from the Building, or the carrying in or out of the Building or
the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine, from time to time. Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of the Rules and Regulations or the
provisions of such tenant’s lease.

13. No tenant shall use or occupy, or permit any portion of the premises demised
to such tenant to be used or occupied, as an office for a public stenographer or
typist, or to a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the Building, except those
actually working for such tenant or occupant in the Building, nor advertise for
laborers giving an address at the Building.

 

2



--------------------------------------------------------------------------------

14. No tenant or occupant shall purchase spring water, ice, food, beverage,
lighting maintenance, cleaning towels or other like service, from any company or
person not approved by Landlord. No vending machines of any description shall be
installed, maintained or operated upon the premises demised to any tenant
without the prior consent of Landlord.

15. Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.

16. Landlord reserves the right to exclude from the Building, between the hours
of 6:00 P.M. and 8:00 A.M. on business days and at all hours on Saturdays,
Sundays and holidays, all persons who do not present a pass to the Building
signed by Landlord. Landlord will furnish passes to persons for whom any tenant
requests such passes. Each tenant shall be responsible for all persons for whom
it requests such passes and shall be liable to Landlord for all acts of such
persons.

17. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed. Corridor doors, when not in use, shall be kept closed.

18. Each tenant shall, at its expense, provide artificial light in the premises
demised to such tenant for Landlord’s agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

19. No premises shall be used, or permitted to be used for lodging or sleeping,
or for any immoral or illegal purposes.

20. The requirements of tenants will be attended to only upon application at the
office of Landlord. Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, and work outside of
their regular duties, unless under specific instructions from the office of
Landlord.

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant and occupant shall cooperate in seeking their prevention.

22. There shall not be used in the Building, either by any tenant or occupant or
by their agents or contractors, in the delivery or receipt of merchandise,
freight, or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may require.

23. If the Premises demised to any tenant become infested with vermin, such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the satisfaction of Landlord, and shall
employ such exterminators therefor as shall be approved by Landlord.

 

3



--------------------------------------------------------------------------------

24. No premises shall be used, or permitted to be used, at any time, without the
prior approval of Landlord, as a store for the sale or display of goods, wares
or merchandise of any kind, or as a restaurant, shop, booth, bootblack or other
stand, or for the conduct of any business or occupation which predominantly
involves direct patronage of the general public in the premises demised to such
tenant, or for manufacturing or for other similar purposes.

25. No tenant shall clean any window in the Building from the outside.

26. No tenant shall move, or permit to be moved, into or out of the Building or
the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Landlord. If any such matter requires special handling,
only a qualified person shall be employed to perform such special handling. No
tenant shall place, or permit to be placed, on any part of the floor or floors
of the premises demised to such tenant, a load exceeding the floor load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord reserves the right to prescribe the weight and position of safes and
other heavy matter, which must be placed so as to distribute the weight.

27. In the event that the Building is a multi-tenant building, Landlord shall
provide and maintain an alphabetical directory board in the first floor (main
lobby) of the Building and no other directory shall be permitted without the
prior consent of Landlord. Each tenant shall be allowed one line on such board
unless otherwise agreed to in writing.

28. With respect to work being performed by a tenant in its premises with the
approval of Landlord, the tenant shall refer all contractors, contractors’
representatives and installation technicians to Landlord for its supervision,
approval and control prior to the performance of any work or services. This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.

29. Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.

30. Landlord shall not permit entrance to the premises of tenants by use of pass
keys controlled by Landlord, to any person at any time without written
permission from such tenant, except employees, contractors, or service personnel
directly supervised by Landlord and employees of the United States Postal
Service.

31. Each tenant and all of tenant’s employees and invitees shall observe and
comply with the driving and parking signs and markers on the Land surrounding
the Building, and Landlord shall not be responsible for any damage to any
vehicle towed because of noncompliance with parking regulations. Vehicles may
not be stored or parked overnight on the Property parking lot.

 

4



--------------------------------------------------------------------------------

32. Without Landlord’s prior approval, no tenant shall install any radio or
television antenna, loudspeaker, music system or other device on the roof or
exterior walls of the Building or on common walls with adjacent tenants.

33. Each tenant shall store all trash and garbage within its premises or in such
other areas specifically designated by Landlord. No materials shall be placed in
the trash boxes or receptacles in the Building unless such materials may be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage and will not result in a violation of any law or ordinance
governing such disposal. All garbage and refuse disposal shall be only through
entryways and elevators provided for such purposes and at such times as Landlord
shall designate.

34. The use of skateboards, scooters, roller blades, roller skates, etc. is not
permitted on the Property, including the basketball courts.

PARKING RULES

1. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles, pickup trucks and sport utility vehicles. Tenant
and its employees shall park automobiles within the lines of the parking spaces.

2. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities. Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.

3. Parking stickers and parking cards, if any, shall be the property of Landlord
and shall be returned to Landlord by the holder thereof upon termination of the
holder’s parking privileges. Landlord may require Tenant and each of its
employees to give Landlord a commercially reasonable deposit when a parking card
or other parking device is issued. Landlord shall not be obligated to return the
deposit unless and until the parking card or other device is returned to
Landlord. Tenant will pay such replacement charges as is reasonably established
by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers reported lost
or stolen found on any unauthorized car will be confiscated and the illegal
holder will be subject to prosecution.

4. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Landlord will not be responsible for any
damage to vehicles, injury to persons or loss of property, all of which risks
are assumed by the party using the parking area.

5. Intentionally Deleted.

6. The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

 

5



--------------------------------------------------------------------------------

7. Tenant shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws, and
agreements. Parking area managers or attendants, if any, are not authorized to
make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.

8. Every driver is required to park his own car. Tenant agrees that all
responsibility for damage to cars or the theft of or from cars is assumed by the
driver, and further agrees that Tenant will hold Landlord harmless for any such
damages or theft.

9. No vehicles shall be parked in the parking areas overnight. The parking area
shall only be used for daily parking and no vehicle or other property shall be
stored in a parking space.

10. Any vehicle parked by Tenant, its employees, contractors or visitors in a
reserved parking space or in any area of the parking area that is not designated
for the parking of such a vehicle may, at Landlord’s option, and without notice
or demand, be towed away by any towing company selected by Landlord, and the
cost of such towing shall be paid for by Tenant and/or the driver of said
vehicle.

Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord’s judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.

 

6



--------------------------------------------------------------------------------

EXHIBIT C

Commencement Date Confirmation

Reference is hereby made to that certain Lease dated as of
                            , 2010 (the “Lease”) between MRTP, LLC, a Delaware
limited liability company (“Landlord”), and INTERSIL CORPORATION, a Delaware
corporation (“Tenant”). Landlord and Tenant do hereby confirm that the “Building
3 and 4 Commencement Date” under the Lease occurred on March 1, 2010. The Lease
is now in full force and effect, and as of the date hereof, Landlord has
fulfilled all of its obligations under the Lease to be performed through the
date hereof. Tenant’s obligation to pay Base Rent under the Lease commences on
                        , Tenant’s obligation to pay Operating Expenses and
Taxes under the Lease commences on the Building 3 and 4 Commencement Date, and
the Term of the Lease shall terminate on                             , which
date constitutes the “Expiration Date” under the Lease.

Dated as of: March 1, 2010.

 

Landlord:   Tenant: MRTP, LLC,   INTERSIL CORPORATION, a Delaware limited
liability company   a Delaware corporation By:         By:       Name:          
Name:       Title           Title    



--------------------------------------------------------------------------------

EXHIBIT D

FIRST OFFER SPACE



--------------------------------------------------------------------------------

EXHIBIT E

DELETED BUILDING 5 PREMISES